19-10971-smb           Doc 160     Filed 05/09/19 Entered 05/09/19 18:39:40 Main Document
                                                Pg 1 of 57
                              Hearing Date: May 30, 2019 at 10:00 a.m. (prevailing Eastern Time)
                          Objection Deadline: May 23, 2019 at 4:00 p.m. (prevailing Eastern Time)
     PARTIES RECEIVING THIS MOTION SHOULD LOCATE THEIR NAMES AND
     CONTRACTS AND/OR LEASES ON THE ATTACHED EXHIBITS TO DETERMINE
     IF THIS MOTION AFFECTS THEIR CONTRACT AND/OR LEASE OR THEIR
     RIGHTS THEREUNDER.

 Steven J. Reisman, Esq.                                         Peter A. Siddiqui, Esq. (admitted pro hac vice)
 Cindi M. Giglio, Esq.                                           KATTEN MUCHIN ROSENMAN LLP
 Jerry L. Hall, Esq. (admitted pro hac vice)                     525 W. Monroe Street
 KATTEN MUCHIN ROSENMAN LLP                                      Chicago, IL 60661
 575 Madison Avenue                                              Telephone:        (312) 902-5455
 New York, NY 10022                                              Facsimile:        (312) 902-1061
 Telephone:        (212) 940-8800                                peter.siddiqui@kattenlaw.com
 Facsimile:        (212) 940-8876
 sreisman@kattenlaw.com
 cindi.giglio@kattenlaw.com
 jerry.hall@kattenlaw.com

 Counsel to Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                   )
     In re:                                                        )        Chapter 11
                                                                   )
     SIZMEK INC., et al.,1                                         )        Case No. 19-10971(SMB)
                                                                   )
                                         Debtors.                  )        (Jointly Administered)
                                                                   )

 NOTICE OF HEARING ON DEBTORS’ FIRST MOTION FOR ENTRY OF AN ORDER
  (I) AUTHORIZING AND APPROVING THE ASSUMPTION AND ASSIGNMENT OF
      EXECUTORY CONTRACTS AND UNEXPIRED LEASES TO ZETA GLOBAL
 HOLDINGS CORP. IN CONNECTION WITH SALE OF DEMAND SIDE PLATFORM
                   AND DATA MANAGEMENT PLATFORM
                   AND (II) GRANTING RELATED RELIEF

              PLEASE TAKE NOTICE that on May 9, 2019, the above-captioned debtors and debtors

 in possession (collectively, the “Debtors”) filed Debtors’ First Motion for Entry of an Order (I)

 Authorizing and Approving the Assumption and Assignment of Executory Contracts and


 1     Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
       include: Sizmek Inc. (4624); Sizmek DSP, Inc. (2319); Point Roll, Inc. (3173); Sizmek Technologies, Inc. (6402);
       Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106); and X Plus Two
       Solutions, LLC (4914). The location of Debtors’ service address for purposes of these chapter 11 cases is: 401
       Park Avenue South, Fifth Floor, New York, NY 10016.



 139267876_392525-00001
19-10971-smb         Doc 160      Filed 05/09/19 Entered 05/09/19 18:39:40         Main Document
                                               Pg 2 of 57


 Unexpired Leases to Zeta Global Holdings Corp. in Connection with Sale of Demand Side

 Platform and Data Management Platform and (II) Granting Related Relief (the “Motion”). A

 hearing (the “Hearing”) on the Motion will be held before the Honorable Stuart M. Bernstein,

 United States Bankruptcy Judge, United States Bankruptcy Court for the Southern District of New

 York, at the United States Bankruptcy Court for the Southern District of New York, One Bowling

 Green, New York, NY 10004-1408 on May 30, 2019 at 10:00 a.m. (prevailing Eastern Time).

          PLEASE TAKE FURTHER NOTICE that any responses or objections (each,

 an “Objection”) to the Motion and the relief requested therein shall be in writing, shall conform to

 the Federal Rules of Bankruptcy Procedure, the Local Bankruptcy Rules for the Southern District

 of New York, and the Order Establishing Certain Notice, Case Management, and Administrative

 Procedures (the “Case Management Order”) [Docket No. 103], shall set forth the basis for the

 Objection and the specific grounds therefore, and shall be filed with the Court electronically in

 accordance with General Order M-399 by registered users of the Court’s case filing system (the

 User’s     Manual        for   the   Electronic   Case   Filing   System    can    be   found     at

 http://www.nysb.uscourts.gov, the official website for the Court), with a hard copy delivered

 directly to chambers pursuant to Local Bankruptcy Rule 9070-1 and served so as to be actually

 received no later than May 23, 2019, at 4:00 p.m. (prevailing Eastern Time) (the “Objection

 Deadline”), upon the parties on the Master Service List (as defined in the Case Management

 Order), including the following:

          a. Counsel to Debtors, Katten Muchin Rosenman LLP, 575 Madison Avenue, New York,

              NY 10022-2585, Attn.: Steven J. Reisman, Esq., Cindi M. Giglio, Esq., and Jerry L.

              Hall, Esq., and Katten Muchin Rosenman LLP, 525 West Monroe St., Chicago, IL

              60661-3693, Attn.: Peter A. Siddiqui, Esq.;


                                                    2
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40           Main Document
                                            Pg 3 of 57


          b. The Office of The United States Trustee, U.S. Federal Office Building, 201 Varick

              Street, Suite 1006, New York, New York 10014, Attn.: Richard Morrissey, Esq.;

          a. Proposed counsel to the official committee of unsecured creditors appointed in these

              chapter 11 cases (the “Committee”), Cooley LLP, 55 Hudson Yards, New York, NY

              10001, Attn: Seth Van Aalten, Esq.; Michael Klein, Esq.; Robert Winning, Esq.; and

              Lauren Reichardt, Esq.;

          b. counsel to the agents under Debtors’ prepetition financing agreements;

          c. counsel to Debtors’ equity sponsor;

          d. holders of the 50 largest unsecured claims against Debtors (on a consolidated basis);

          e. the United States Attorney’s Office for the Southern District of New York;

          f. the Internal Revenue Service;

          g. the office of the Attorney General for the State of New York;

          h. the Securities and Exchange Commission; and

          i. any party that has requested notice pursuant to Bankruptcy Rule 2002.

          PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and served

 with respect to the Motion, Debtors shall, on or after the Objection Deadline, submit to the Court

 an order substantially in the form annexed as Exhibit A to the Motion, which order the Court may

 enter with no further notice or opportunity to be heard.

          PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or adjourned

 thereafter from time to time without further notice other than an announcement of the adjourned

 date or dates at the Hearing. Debtors will file an agenda before the Hearing, which may modify

 or supplement the Motion to be heard at the Hearing.




                                                   3
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40             Main Document
                                            Pg 4 of 57




          PLEASE TAKE FURTHER NOTICE that a copy of the Motion may be obtained free

 of charge by visiting the website of Stretto at https://cases.stretto.com/sizmek. You may also

 obtain copies of any pleadings by visiting the Court’s website at http://www.nysb.uscourts.gov in

 accordance with the procedures and fees set forth therein.



 Dated: May 9, 2019                   /s/ Steven J. Reisman
 New York, NY                         KATTEN MUCHIN ROSENMAN LLP
                                      Steven J. Reisman, Esq.
                                      Cindi M. Giglio, Esq.
                                      Jerry L. Hall, Esq. (admitted pro hac vice)
                                      575 Madison Avenue
                                      New York, NY 10022-2585
                                      Telephone: (212) 940-8800
                                      Facsimile: (212) 940-8876
                                      Email:       sreisman@kattenlaw.com
                                                    cindi.giglio@kattenlaw.com
                                                   jerry.hall@kattenlaw.com

                                      -and-

                                      Peter A. Siddiqui, Esq. (admitted pro hac vice)
                                      KATTEN MUCHIN ROSENMAN LLP
                                      525 W. Monroe Street
                                      Chicago, IL 60661-3693
                                      Telephone: (312) 902-5455
                                      Email:      peter.siddiqui@kattenlaw.com

                                      Counsel to Debtors and Debtors-in-Possession




                                                 4
 139267876_392525-00001
19-10971-smb          Doc 160      Filed 05/09/19 Entered 05/09/19 18:39:40 Main Document
                                                Pg 5 of 57
                              Hearing Date: May 30, 2019 at 10:00 a.m. (prevailing Eastern Time)
                          Objection Deadline: May 23, 2019 at 4:00 p.m. (prevailing Eastern Time)
 Steven J. Reisman, Esq.                                          Peter A. Siddiqui, Esq. (admitted pro hac vice)
 Jerry L. Hall, Esq. (admitted pro hac vice)                      KATTEN MUCHIN ROSENMAN LLP
 Cindi M. Giglio, Esq.                                            525 W. Monroe Street
 KATTEN MUCHIN ROSENMAN LLP                                       Chicago, IL 60661
 575 Madison Avenue                                               Telephone:      (312) 902-5455
 New York, NY 10022                                               Facsimile:      (312) 902-1061
 Telephone:       (212) 940-8800                                  peter.siddiqui@kattenlaw.com
 Facsimile:       (212) 940-8876
 sreisman@kattenlaw.com
 jerry.hall@kattenlaw.com
 cindi.giglio@kattenlaw.com

 Counsel to Debtors and Debtors-in-Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                  )
     In re:                                                       )        Chapter 11
                                                                  )
     SIZMEK INC., et al.,1                                        )        Case No. 19-10971(SMB)
                                                                  )
                                         Debtors.                 )        (Jointly Administered)
                                                                  )

        DEBTORS’ FIRST MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING
            AND APPROVING THE ASSUMPTION AND ASSIGNMENT OF
        EXECUTORY CONTRACTS AND UNEXPIRED LEASES TO ZETA GLOBAL
          HOLDINGS CORP. IN CONNECTION WITH SALE OF DEMAND SIDE
             PLATFORM AND DATA MANAGEMENT PLATFORM AND
                        (II) GRANTING RELATED RELIEF

          The above-captioned debtors and debtors in possession (collectively, “Debtors”)

 respectfully state the following in support of this motion (the “Motion”):

                                               Preliminary Statement

          1.        On April 19, 2019, the Court entered an order (the “Sale Order”) [Dkt No. 143]

 authorizing certain of Debtors to sell (the “Sale”) certain assets (the “Purchased Assets”) related


 1    Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
      include: Sizmek Inc. (4624); Sizmek DSP, Inc. (2319); Point Roll, Inc. (3173); Sizmek Technologies, Inc. (6402);
      Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106); and X Plus Two
      Solutions, LLC (4914). The location of Debtors’ service address for purposes of these chapter 11 cases is: 401
      Park Avenue South, Fifth Floor, New York, NY 10016.



 139267876_392525-00001
19-10971-smb         Doc 160     Filed 05/09/19 Entered 05/09/19 18:39:40          Main Document
                                              Pg 6 of 57


 to Debtors’ Demand Side Platform (“DSP”) and Data Management Platform (“DMP”) to Zeta

 Global Holdings Corp. (or its designee) (“Buyer”) in accordance with the terms of that certain

 Asset Purchase Agreement (“APA”) dated as of April 18, 2019, by and among certain of Debtors

 and Buyer. The Sale closed on May 1, 2019.

          2.       Debtors did not seek approval of the assumption and assignment of any contracts

 or leases pursuant to the motion requesting approval of the Sale. However, because Buyer intends

 to continue the DSP and DMP businesses, Debtors now seek to assume certain executory contracts

 and unexpired leases and assign such contracts and leases to Buyer.

          3.       Parties receiving notice of this Motion should locate their names and contracts on

 Exhibit B.

                                        Jurisdiction and Venue

          4.       The United States Bankruptcy Court for the Southern District of New York

 (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference from the United States District Court for the Southern

 District of New York, dated February 1, 2012. Debtors confirm their consent, pursuant to rule 7008

 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final

 order by the Court in connection with this Motion to the extent that it is later determined that the

 Court, absent consent of the parties, cannot enter final orders or judgments in connection herewith

 consistent with Article III of the United States Constitution.

          5.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          6.       The statutory basis for the relief requested herein is section 365(a) of the

 Bankruptcy Code.




                                                   2
 139267876_392525-00001
19-10971-smb         Doc 160     Filed 05/09/19 Entered 05/09/19 18:39:40            Main Document
                                              Pg 7 of 57


                                            Relief Requested

          7.       By this Motion, Debtors seek entry of an order, substantially in the form attached

 hereto as Exhibit A (the “Proposed Order”) authorizing Debtors to assume the executory contracts

 and unexpired leases identified on Exhibit B attached hereto (together with any schedules,

 addendums, and amendments thereto, the “Assigned Contracts”) and assign the Assigned

 Contracts to Buyer.

                                              Background

          8.       Sizmek Inc., together with its Debtor and non-Debtor affiliates, is a leading online

 advertising campaign management and distribution platform for advertisers, media agencies, and

 publishers. Debtors and their non-Debtor affiliates, who, as of March 29, 2019 (the “Petition

 Date”) had approximately 1,114 employees worldwide, assist their clients with engaging a broad

 consumer audience in 19 countries across multiple online media channels by facilitating the

 implementation of targeted, data-driven advertising strategies that encompass all of the technology

 and intelligence necessary to execute effective global advertisement campaigns. Debtors are

 headquartered in New York, New York, with operations and assets in the United States and

 abroad. As of the Petition Date, Debtors have approximately $172 million of funded indebtedness.

 A.       The Chapter 11 Cases

          9.       On the Petition Date, each Debtor filed a voluntary petition for relief under

 chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy

 Code”). Debtors continue to operate their businesses and manage their properties as debtors in

 possession pursuant to Bankruptcy Code Sections 1107(a) and 1108. On April 17, 2019, the Office

 of the United States Trustee for the Southern District of New York (the “U.S. Trustee”) appointed

 an official committee of unsecured creditors in these chapter 11 cases (the “Committee”).



                                                    3
 139267876_392525-00001
19-10971-smb         Doc 160     Filed 05/09/19 Entered 05/09/19 18:39:40            Main Document
                                              Pg 8 of 57


          10.      Additional information regarding Debtors’ business, their capital structure, and the

 circumstances leading to these chapter 11 filings is contained in the Declaration of Sascha Wittler,

 Chief Financial Officer of Sizmek Inc., (I) in Support of Chapter 11 Petitions and First Day

 Pleadings, and (II) Pursuant to Local Rule 1007-2 [Dkt. 13], filed on April 2, 2019, and the

 Supplemental Declaration of Sascha Wittler, Chief Financial Officer of Sizmek, Inc. (I) in Support

 of Chapter 11 Petitions and First Day Pleadings, and (II) Pursuant to Local Rule 1007-2 [Dkt.

 54], filed on April 9, 2019 (together, the “First Day Declaration”).

 B.       The DSP/DMP Sale and the Assigned Contracts

          11.      On April 19, 2019, Debtors filed the Debtors’ Motion for an Order Authorizing and

 Approving a Private Sale of the Demand Side Platform and the Data Management Platform Free

 and Clear of All Liens, Claims, Encumbrances, and Other Interests, and Granting Related Relief

 [Dkt. 78] (the “Sale Motion”).

          12.      On April 19, 2019, the Court entered the Sale Order granting the Sale Motion and

 authorizing the Sale of the Purchased Assets related to the DSP and DMP in accordance with the

 terms of the APA. The Sale closed on May 1, 2019.

          13.      Debtors did not seek approval of the assumption and assignment of the Assigned

 Contracts pursuant to the Sale Motion, but, pursuant to the Sale Order, the Court approved a form

 of a Cure Notice (the “Cure Notice”) to be delivered by Debtors to the counterparties of the

 contracts and leases Buyer would ultimately seek to assume.

          14.      Buyer intends to continue the DSP and DMP businesses, and the Assigned

 Contracts are critical to the success of the DSP and DMP businesses in the hands of Buyer.

          15.      Accordingly, by this Motion, Debtors seek to assume approximately 671 contracts

 and leases and assign such contracts and leases to Buyer.



                                                    4
 139267876_392525-00001
19-10971-smb         Doc 160     Filed 05/09/19 Entered 05/09/19 18:39:40             Main Document
                                              Pg 9 of 57


 A.       Assumption and Assignment of the Assigned Contracts is an Exercise of Debtors’
          Sound Business Judgment and is in the Best Interests of Debtors’ Estates.

          16.      Section 365(a) provides that a debtor in possession “subject to the court’s approval,

 may assume or reject any executory contract or [unexpired] lease of the debtor.” 11 U.S.C. §

 365(a). Approval of a debtor’s decision to assume or reject an executory contract or unexpired

 lease is appropriate when the debtor’s reasonable business judgment supports assumption or

 rejection. See, e.g., Orion Pictures Corp. v. Showtime Networks, Inc. (In re Orion Pictures Corp.),

 4 F.3d 1095, 1098 (2d Cir. 1993) (noting that Section 365 “permits the trustee or debtor-in-

 possession, subject to the approval of the bankruptcy court, to go through the inventory of

 executory contracts of the debtor and decide whether ones it would be beneficial to adhere to and

 which ones it would be beneficial to reject”).

          17.      The business judgment test “requires only that the trustee [or debtor in possession]

 demonstrate that [assumption] or rejection of the contract will benefit the estate.” Wheeling-

 Pittsburgh Steel Corp. v. West Penn Power Co., (In re Wheeling-Pittsburgh Steel Corp)., 72 B.R.

 845, 846 (Bankr. W.D. Pa. 1987). More exacting scrutiny would slow the administration of a

 debtor’s estate and increase costs, interfere with the Bankruptcy Code’s provision for private

 control of administration of the estate, and threaten the court’s ability to control a case impartially.

 See Richmond Leasing Co. v. Capital Bank, 762 F.2d 1303, 1311 (5th Cir. 1985). Moreover, to

 assume an executory contract, a debtor must “cure, or provide adequate assurance that the debtor

 will promptly cure,” any default. 11 U.S.C. § 365(b)(1).

          18.      A debtor may assign a contract it has assumed. 11 U.S.C. § 365(f)(2) (providing

 that the “trustee may assign an executory contract…only if the trustee assumes such contract…and

 adequate assurance of future performance is provided.”). “Adequate assurance of future

 performance” depends on the facts and circumstances of a given case. Adequate assurance may


                                                     5
 139267876_392525-00001
19-10971-smb         Doc 160    Filed 05/09/19 Entered 05/09/19 18:39:40           Main Document
                                             Pg 10 of 57


 be provided by demonstrating the assignee’s financial health and experience in managing the type

 of enterprise or property assigned. See, e.g., In re Bygaph, Inc., 56 B.R. 596, 605-06 (Bankr.

 S.D.N.Y. 1986) (finding adequate assurance is present when prospective assignee has financial

 resources and is willing to devote sufficient funding to business to give it strong likelihood of

 success).

            19.    Debtors submit that assumption and assignment of the Assigned Contracts is a

 sound exercise of Debtors’ business judgment. Assumption and assignment of the Assigned

 Contracts is necessary to fully complete the transition of the DMP and DSP businesses to Buyer.

 As the Court has already found, the Sale is in the best interests of Debtors’ estates and creditors.

 Accordingly, assumption and assignment of the Assigned Contracts to Buyer, in order to complete

 the transaction already authorized by the Court, is likewise in the best interests of all interested

 parties.

 B.         All Defaults Under the Assigned Contracts Will be Cured.

            20.    Section 365(b) of the Bankruptcy Code provides that a debtor may assume an

 executory contract or unexpired lease under which a default has occurred only if the debtor “cures”

 the default. See 11 U.S.C. § 365(b)(1)(a).

            21.    Exhibit B attached hereto sets forth the proposed amounts Debtors believe are

 necessary to cure any defaults under the Assigned Contracts and which must be paid upon

 assumption in accordance with section 365(b) of the Bankruptcy Code (the “Cure Costs”).

            22.    As required by the Sale Order, Debtors are also providing notice of the proposed

 assumption and assignment of the Assigned Contracts, as well as the proposed Cure Costs, to all

 counterparties to the Assigned Contracts, by delivering the Cure Notice attached hereto as Exhibit




                                                   6
 139267876_392525-00001
19-10971-smb         Doc 160    Filed 05/09/19 Entered 05/09/19 18:39:40          Main Document
                                             Pg 11 of 57


 C to all counterparties of the Assigned Contracts (in addition to service of this Motion). The Cure

 Notice also lists the proposed Cure Costs.

          23.      Debtors have satisfied the “cure” requirements of section 365(b)(1)(A). Pursuant

 to the APA, Buyer agreed to pay all Cure Costs associated with the Assigned Contracts. Such

 Cure Costs will be paid in full promptly upon the entry of the Proposed Order.

          24.      In the event of a dispute between Debtors and the counterparty to any Assigned

 Contract with respect to Cure Costs, Debtors request authorization to pay the appropriate amount

 following the earlier of (a) the date on which Debtors and/or Buyer reach an agreement on the

 amount of the Cure Cost with the applicable counterparty or (b) the date on which an order entered

 by the Court determining such amount becomes final and non-appealable.

 C.       Buyer has Provided Adequate Assurance of Future Performance.

          25.      Section 365(b)(1) of the Bankruptcy Code also requires that a debtor seeking to

 assume an executory contract or unexpired lease must provide “adequate assurance of future

 performance.” See 11 U.S.C. § 365(b)(1)(c).

          26.      The present facts and circumstances demonstrate that the counterparties to the

 Assigned Contracts will be adequately assured of future performance. Founded in 2007, Buyer is

 a marketing technology company that helps brands acquire more customers, retain them longer

 and grow their value. Buyer has 26 global offices and more than 1250 employees (not including

 the offices and employees acquired as a result of Buyer’s acquisition of the Sizmek DMP and

 DSP). Buyer’s 2018 revenues were more than $350 million, and Buyer has experienced annual

 growth of more than 20% since 2017. Buyer is financially strong and fully capable of performing

 the obligations under the Assigned Contracts.




                                                   7
 139267876_392525-00001
19-10971-smb            Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40             Main Document
                                               Pg 12 of 57


          27.      To the extent necessary, Debtors and/or Buyer will present facts at the hearing to

 show the financial wherewithal, willingness, and ability of Buyer to perform under the Assigned

 Contracts.

                                        Bankruptcy Rule 6006(f)

          28.       Bankruptcy Rule 6006(f) requires that a motion to assume and assign multiple

 executory contracts or unexpired leases:

                   a.      state in a conspicuous place that parties receiving the omnibus motion
                           should locate their names and their contracts or leases listed in the motion;

                   b.      list parties alphabetically and identify the corresponding contract or lease;

                   c.      be numbered consecutively with other omnibus motion to assume, assign or
                           reject executory contracts or unexpired leases; and

                   d.      be limited to no more than 100 executory contracts or unexpired leases.

          29.      With the exception of the requirement that such motion be limited to no more than

 100 executory contracts or unexpired leases, Debtors believe that the Motion complies with these

 requirements. Debtors respectfully request that the court waive the requirement that the Motion

 be limited to no more than 100 executory contracts or unexpired leases. Debtors submit that filing

 one motion with more than 100 contracts and leases is more efficient, cost effective and

 streamlined for parties in interest than Debtors filing two motions at the same time in order to only

 assume and assign 100 leases at one time. No counterparty to an Assigned Lease should be

 prejudiced by such waiver.

                                             Motion Practice

          30.      This Motion includes citations to the applicable rules and statutory authorities upon

 which the relief requested herein is predicated and a discussion of its application to this Motion.

 Accordingly, Debtors submit that this Motion satisfies Local Rule 9013-1(a).



                                                     8
 139267876_392525-00001
19-10971-smb         Doc 160     Filed 05/09/19 Entered 05/09/19 18:39:40           Main Document
                                              Pg 13 of 57


                                                 Notice

          31.      Debtors will provide notice of this Motion to the following parties and/or their

 respective counsel, as applicable: (a) the U.S. Trustee; (b) counsel to the Committee; (c) the holders

 of the 50 largest unsecured claims against Debtors (on a consolidated basis); (d) the Prepetition

 Secured Parties (defined in the First Day Declaration); (e) the United States Attorney’s Office for

 the Southern District of New York; (f) the Internal Revenue Service; (g) the United States

 Securities and Exchange Commission; (h) the attorneys general in the states where Debtors

 conduct their business operations; (i) the counterparties to each of the Assigned Contracts; and (j)

 any party that has requested notice pursuant to Bankruptcy Rule 2002. Debtors submit that, in light

 of the nature of the relief requested, no other or further notice need be given.

                                           No Prior Request

          32.      No prior request for the relief sought in this Motion has been made to this or any

 other court.



                              [Remainder of page intentionally left blank.]




                                                   9
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40              Main Document
                                            Pg 14 of 57


          WHEREFORE, Debtors respectfully request that the Court enter the Proposed Order

 granting the relief requested herein and such other relief as the Court deems appropriate under the

 circumstances.

 Dated: May 9, 2019                    /s/ Steven J. Reisman
 New York, New York                    KATTEN MUCHIN ROSENMAN LLP
                                       Steven J. Reisman, Esq.
                                       Jerry L. Hall, Esq. (admitted pro hac vice)
                                       Cindi M. Giglio, Esq.
                                       575 Madison Avenue
                                       New York, NY 10022
                                       Telephone: (212) 940-8800
                                       Facsimile: (212) 940-8876
                                       Email:       sreisman@kattenlaw.com
                                                    jerry.hall@kattenlaw.com
                                                    cindi.giglio@kattenlaw.com

                                       -and-

                                       Peter A. Siddiqui, Esq. (admitted pro hac vice)
                                       KATTEN MUCHIN ROSENMAN LLP
                                       525 W. Monroe Street
                                       Chicago, IL 60661
                                       Telephone: (312) 902-5455
                                       Email:      peter.siddiqui@kattenlaw.com

                                       Counsel to Debtors and Debtors-in-Possession




 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40   Main Document
                                            Pg 15 of 57


                                         EXHIBIT A

                                       Proposed Order




 139267876_392525-00001
19-10971-smb           Doc 160         Filed 05/09/19 Entered 05/09/19 18:39:40                        Main Document
                                                    Pg 16 of 57


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                   )
     In re:                                                        )        Chapter 11
                                                                   )
     SIZMEK INC., et al.,1                                         )        Case No. 19-10971 (SMB)
                                                                   )
                                         Debtors.                  )        (Jointly Administered)
                                                                   )

       ORDER GRANTING DEBTORS’ FIRST MOTION FOR ENTRY OF AN ORDER
      (I) AUTHORIZING AND APPROVING THE ASSUMPTION AND ASSIGNMENT
      OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES TO ZETA GLOBAL
     HOLDINGS CORP. IN CONNECTION WITH SALE OF DEMAND SIDE PLATFORM
     AND DATA MANAGEMENT PLATFORM AND (II) GRANTING RELATED RELIEF

              Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

 (collectively, “Debtors”) for the entry of an order, pursuant to sections 105(a) and 365 of title 11

 of the United States Code (the “Bankruptcy Code”), authorizing Debtors to assume and assign to

 Buyer the Assigned Leases set forth on Exhibit B to the Motion, as more fully set forth in the

 Motion; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

 and the Amended Standing Order of Reference from the United States District Court for the

 Southern District of New York, dated February 1, 2012; and this Court having authority to enter a

 final order consistent with Article III of the United Constitution; and this Court having found that

 venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

 and 1409; and this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b);

 and this Court having found that Debtors’ notice of the Motion and opportunity for a hearing on


 1     Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
       include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies, Inc. (6402);
       Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106); and X Plus Two
       Solutions, LLC (4914). The location of Debtors’ service address for purposes of these chapter 11 cases is: 401
       Park Avenue South, 5th Floor, New York, NY 10016.
 2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



 139267876_392525-00001
19-10971-smb            Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40          Main Document
                                               Pg 17 of 57


 the Motion were appropriate under the circumstances and no other notice need be provided; and

 this Court having reviewed the Motion and having heard the statements in support of the relief

 requested therein at a hearing, if any, before this Court (the “Hearing”); and this Court having

 determined that the legal and factual bases set forth in the Motion and at the Hearing establish just

 cause for the relief granted herein; and upon all of the proceedings had before this Court; and after

 due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

                   1.      The Motion is granted as set forth herein.

                   2.      The requirements of Bankruptcy Rule 6006(f) are hereby waived as they

 relate to the Motion.

                   3.      The assumption and assignment of the Assigned Contracts pursuant to the

 terms of this Order is integral to the APA, is in the best interests of Debtors and their estates,

 creditors, and other parties in interest and represents the reasonable exercise of sound and prudent

 business judgment by Debtors.

                   4.      Pursuant to section 365(a) of the Bankruptcy Code, Debtors are authorized

 and directed to assume and assign the Assigned Contracts to Buyer free and clear of all liens,

 claims, encumbrances and other interests arising prior to assumption and assignment, except for

 Buyer’s obligation to pay certain applicable Cure Costs. With respect to each Assigned Contract,

 payment of the Cure Costs shall (a) effect a cure of all monetary defaults existing thereunder, (b)

 compensate the applicable Assigned Contract counterparty for any actual pecuniary loss resulting

 from any such default, and (c) together with the assignment of the Assigned Contracts by Buyer,

 constitute adequate assurance of future performance thereof.

                   5.      Any provision in or effect of any Assigned Contract that prohibits or

 conditions the assignment of such Assigned Contract or allows the counterparty to such Assigned



                                                     2
 139267876_392525-00001
19-10971-smb            Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40          Main Document
                                               Pg 18 of 57


 Contract to terminate, recapture, impose any penalty, condition on renewal or extension or modify

 any term or condition upon the assignment of such Assigned Contract, constitutes an

 unenforceable anti-assignment provision that is void and of no effect pursuant to section 365(f) of

 the Bankruptcy Code. All other requirements and conditions under sections 363 and 365 of the

 Bankruptcy Code for the assumption by Debtors and assignment to Buyer of the Assigned

 Contracts have been satisfied, and such assumption and assignment shall not constitute a default

 thereunder. Upon the closing of the APA and the payment of the required Cure Costs, Buyer shall

 be fully and irrevocably vested with all right, title and interest of Debtors under each Assigned

 Contract, and Debtors shall be relieved, pursuant to section 365(k) of the Bankruptcy Code, from

 any further liability to the counterparties to such Assigned Contracts.

                   6.      Assumption of the Assigned Leases shall be effective notwithstanding a

 dispute over the proposed Cure Costs. In accordance with the terms of the APA, Buyer shall pay

 the Cure Costs as soon as practicable after assumption of any Assumed Lease pursuant to this

 Order. Any disputed Cure Cost must be paid promptly after the earlier of (a) the date on which

 Debtors and the counterparty to the Assigned Contract agree on an amount or (b) the date specified

 in a final and non-appealable order entered by this Court determining such amount. Debtors and

 Buyer shall cooperate concerning the resolution of disputed Cure Costs.

                   7.      Upon the entry of this Order, the counterparties of the Assigned Contracts

 shall be forever barred and enjoined from asserting against Debtors any defaults, claims, interest

 or other default penalties under the Assigned Contract arising prior to the date of this Order.

                   8.      Assumption of any Assigned Contract or payment of an associated Cure

 Cost does not represent a waiver by Debtors of any rights, claims, or defenses in connection with

 or arising under any such Assigned Contract.



                                                    3
 139267876_392525-00001
19-10971-smb            Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40            Main Document
                                               Pg 19 of 57


                   9.      Debtors are authorized to take all actions necessary to effectuate the relief

 granted pursuant to this Order in accordance with the Motion.

                   10.     This Court shall retain jurisdiction with respect to all matters arising from

 or related to the implementation and/or interpretation of this Order.



  Dated: ____________, 2019
  New York, New York                                THE HONORABLE STUART M. BERNSTEIN
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                     4
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40   Main Document
                                            Pg 20 of 57


                                           Exhibit B

                                      Assigned Contracts


                 Contract Counterparty                  Contract          Proposed Cure
                                                                              Cost
  1.      42Digital GmbH                      ESA DSP                         $0.00
  2.      7 Interactive                       T&C Agmt                        $0.00
  3.      77 Agency S.r.l. (Milano)           ESA DSP                         $0.00
  4.      7Hops.com Inc. (dba: ZergNet)       Trial SS DSP Order              $0.00
  5.      7Hops.com Inc. (dba: ZergNet)       MSA SS DSP                      $0.00
  6.      888 Holdings Public Limited                                         $0.00
          Company (Virtual Marketing          ESA DSP
          Services (Gibraltar) Limited)
  7.      Active International                AMDT1 To Trade                  $0.00
  8.      Active International                Trade Agmt                      $0.00
  9.      Ad Action                           ESA DSP                         $0.00
  10.     ad2games GmbH                       AMDT1 to ESA DSP                $0.00
  11.     ad2games GmbH                       ESA DSP                         $0.00
  12.     Adapt Media Inc.                    SS DSP Order                    $0.00
  13.     AdBlot, Inc.                        Agency MSA DSP                  $0.00
  14.     AdBlot, Inc.                        SOW DSP                         $0.00
  15.     AdCellerant                         DSP Wk Order                    $0.00
  16.     Adcleek                             ESA DSP                         $0.00
  17.     Address S.r.l.                      ESA DSP                         $0.00
  18.     Adgravitygroup S.L.                 ESA DSP                         $0.00
  19.     AdmobSphere S.r.l.                  ESA DSP                         $0.00
  20.     AdReady (CPX Interactive)           AMDT2 to DSP Wk Order           $0.00
  21.     AdReady (CPX Interactive)           AMDT1 to DSP Wk Order           $0.00
  22.     AdReady (CPX Interactive)           DSP Wk Order                    $0.00
  23.     AdReady (CPX Interactive)           MSA SS DSP                      $0.00
  24.     AdReady (CPX Interactive)           ESA SaaS                        $0.00
  25.     AdRelated FZ-LLC                    SS DSP Order                    $0.00
  26.     Adsbenchpty Limited                 DSP DMP Order                   $0.00
  27.     AdsCompanion                        ESA DSP                         $0.00
  28.                                         Adserving, SS DSP, DMP          $0.00
          Adsige Inc.
                                              Order
  29.     AdSkyline Netowrk Technology                                        $0.00
                                              SS DSP Order
          Co., Ltd.
  30.     Adsocial S.A. de C.V.               SS DSP Order                    $0.00
  31.     Advant Technology Ltd.              ESA DSP                         $0.00
  32.     Advantage AMP, Inc.                 T&C AMDT to IAB V3              $0.00
  33.     AdverServe Digital Advertising                                      $0.00
                                              AMDT to ESA Beta
          Services GmbH


 139267876_392525-00001
19-10971-smb         Doc 160     Filed 05/09/19 Entered 05/09/19 18:39:40     Main Document
                                              Pg 21 of 57


                 Contract Counterparty                   Contract             Proposed Cure
                                                                                  Cost
  34.     AdverServe Digital Advertising                                          $0.00
                                               ESA Beta SaaS
          Services GmbH
  35.     Adviso Conseil, Inc.                 Wk Order DSP DMP                   $0.00
  36.                                          MSA DSP + EMP (90 day out          $0.00
          Adviso Conseil, Inc.
                                               clause)
  37.     Affiperf Limited                     ESA DSP                            $0.00
  38.     Affiperf Limited                     ESA DSP                            $0.00
  39.     Agency of Record, LLC (dba:                                             $0.00
                                               Adserving, Managed DSP
          Quality Produce)
  40.     AimClear, LLC                        SAS, SS DSP Order                  $0.00
  41.     Algortech Limited                    SS DSP Order                       $0.00
  42.     Alkemy S.p.a.                        ESA Beta SaaS                      $0.00
  43.     Alley Group Pty Ltd.                 ESA DSP FXD EMEA                   $0.00
  44.     Alliance Advertising & Marketing     MSA/SAS, DSP Order                 $0.00
  45.     Allstate (Esurance Insurance         AMDT1 to IAB Terms (a              $0.00
          Services, Inc.)                      subsidiary of Allstate)
  46.     Allstate Insurance Company           PSA (X+1)                          $0.00
  47.     Alpha Digital Design Consultants                                        $0.00
                                               ESA DSP
          (Aust) Pty Ltd.
  48.     American Express (InComm)            Data Sharing Agmt                  $0.00
  49.     Amnet Italia S.r.l.                  AMDT1 to ESA                       $0.00
  50.     Amnet Italia S.r.l.                  ESA Beta SaaS                      $0.00
  51.     Amnet Reklamcilik ve Medya                                              $0.00
                                               ESA DSP
          Iletisim Hizmetleri Tic. Ltd.
  52.     Amnet Spain, S.L.U.                  ESA DSP                            $0.00
  53.     Amplifi Technology Limited           Supplier MSA - Global Dentsu       $0.00
          (Dentsu)                             MSA
  54.                                          AMDT1 to Trading Agmt              $0.00
          AMS Media Group Limited              2018 (AND, HARVEST
                                               DIGITAL)
  55.     AMS Media Group Limited              ESA Beta SaaS                      $0.00
  56.     Anheuser Busch InBev Procurement                                        $0.00
                                               MSA (goods & srvs)
          GmbH
  57.     Annalect GmbH                        ESA Beta SaaS                      $0.00
  58.     Anyclip Ltd                          Wk Order DSP                       $0.00
  59.     AOR Dominicana S.r.l.                All Srvs Order                     $0.00
  60.     Apple Inc.                           Global MSA & SOW                   $0.00
  61.                                          Adnexus Agmt Buyer (w/             $0.00
          AppNexus
                                               X+1)
  62.     AppNexus                             DisplayWords Agmt (w/ X+1)         $0.00
  63.     AppNexus                             Exchange Agmt                      $0.00
  64.                                          MapUID Supplement (to Data         $0.00
          AppNexus
                                               Agmt)


                                                2
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40     Main Document
                                            Pg 22 of 57


                 Contract Counterparty                 Contract             Proposed Cure
                                                                                Cost
  65.                                        Data Management Platform           $0.00
          AppNexus
                                             Agmt
  66.     ARC Science Ltd.                   AMDT1 to ESA Beta SaaS             $0.00
  67.     ARC Science Ltd.                   ESA Beta SaaS                      $0.00
  68.     Arkitekt Digital Reklam ve                                            $0.00
                                             ESA DSP
          Pazarlama A.S.
  69.     Arrivalist Co.                     MSA (their)                        $0.00
  70.     Aruba S.p.A.                       ESA DSP                            $0.00
  71.                                        ADDM3 (Rev Share for               $0.00
          Audience X
                                             Transferred Accts)
  72.     Audience X                         ADDM2 to ESA DSP                   $0.00
  73.     Audience X                         ADDM1 to ESA DSP                   $0.00
  74.     Audience X                         ESA DSP                            $0.00
  75.     Audion, SAS                        SS DSP Order                       $0.00
  76.                                        Advertiser MSA DSP (Self Srv       $0.00
          Bazaarvoice, Inc.
                                             & Mgd)
  77.                                        SOW DSP Self Service (w/           $0.00
          Bazaarvoice, Inc.
                                             Mgd Srv)
  78.     BE Media Group, LLC                ESA DSP Self Serve                 $0.00
  79.     Beijing Young'an Advertising Co.                                      $0.00
                                             ESA DSP
          Ltd (trading as New Light Media)
  80.     Beintoo SpA                        SS DSP Order                       $0.00
  81.     Betsson Services Limited           ESA DSP Self Service               $0.00
  82.     Better Search AB                   ESA Beta SaaS                      $0.00
  83.     Bidsprime Limited                  Combo Order                        $0.00
  84.     Bigpoint GmbH                      ESA DSP                            $0.00
  85.     BL IIeism ve Medya Hizmetleri                                         $0.00
                                             SS DSP Order
          A.S.
  86.     Blexr Limited                      ESA DSP                            $0.00
  87.     Blizzard Entertainment, Inc.       Advertiser MSA DMP                 $0.00
  88.     Blue Moon Works, Inc.              Srv Agmt                           $0.00
  89.     BoldWin Ltd.                       SS DSP Order                       $0.00
  90.     Booyah Advertising                 ADDM7 to SOW DSP                   $0.00
  91.     Booyah Advertising, Inc.           ESA Beta SaaS                      $0.00
  92.                                        ADDM5 to SOW (Sequential           $0.00
          Booyah Advertising, Inc.
                                             Liability several)
  93.     Booyah Advertising, Inc.           Agency MSA DSP                     $0.00
  94.     Booyah Advertising, Inc.           ESA Beta SaaS                      $0.00
  95.                                        ADDM1 TO 2018 MSA & All            $0.00
          Booyah Networks, Inc.
                                             Srvs Order
  96.     Booyah Networks, Inc.              All Srvs Order                     $0.00
  97.     Boraso S.r.l.                      ESA DSP                            $0.00



                                              3
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40        Main Document
                                            Pg 23 of 57


                 Contract Counterparty                   Contract              Proposed Cure
                                                                                   Cost
  98.     BRAINtrust Marketing +                                                   $0.00
                                               SS DSP & Adserving Order
          Communications
  99.     Bravonext SA (on behalf of                                               $0.00
                                               SOW DSP
          lastminute.com group)
  100.    Bravonext SA (on behalf of                                               $0.00
                                               Data Processing Agmt (Exh A)
          lastminute.com group)
  101.    Brill Media                          All Srvs Order                      $0.00
  102.    Brindis Events S.L.                  SS DSP Order                        $0.00
  103.    Cadreon CEE Kft.                     Affiliate Agmt (Hungary)            $0.00
  104.    Cadreon FZ LLC                       ESA DSP                             $0.00
  105.    Cadreon, LLC                         SOW DMP                             $0.00
  106.                                         Affiliate Agmt (Cadreon India       $0.00
          Cadreon, LLC                         Private Limited) to MSA DMP
                                               DSP
  107.                                         Affiliate Agmt (IPG                 $0.00
          Cadreon, LLC                         Mediabrand, Copenhagen,
                                               Denmark)
  108.                                         Affiliate Agmt (IPG                 $0.00
          Cadreon, LLC
                                               Mediabrand, S. Africa)
  109.                                         Affiliate Agmt (Sweden under        $0.00
          Cadreon, LLC
                                               IPG/IUM)
  110.    Cadreon, LLC                         AMDT7 to MSA                        $0.00
  111.    Cadreon, LLC                         Affiliate Agmt (Australia)          $0.00
  112.    Caesars Media UG                     ESA DSP                             $0.00
  113.    Cairns O'Neil Strategic Media Inc.   DSP Wk Order                        $0.00
  114.    CaptchaAD GmbH                       ESA DSP                             $0.00
  115.    Captify Technologies Limited         AMDT1 to Order                      $0.00
  116.    Captify Technologies Limited         Srvs Order                          $0.00
  117.    CBS Local Digital Media (division                                        $0.00
                                               SOW Ltr Agmt
          of CBS Radio Inc.)
  118.    CBS Local Digital Media (division                                        $0.00
                                               SOW DSP (standard)
          of CBS Radio Inc.)
  119.    CBS Local Digital Media (division                                        $0.00
                                               ESA DSP
          of CBS Radio Inc.)
  120.    Chanel SAS                           AMDT4 to extend                     $0.00
  121.    CIGNAL.IO LTD                        SS DSP, DMP Order                   $0.00
  122.    Citibank, N.A.                       AMDT1 (#SF-10506-2018)              $0.00
  123.    Citibank, N.A.                       Appendix D                          $0.00
  124.    Citibank, N.A.                       Wk Order4 (Bullseye)                $0.00
  125.    Clauwitz Innovations Private                                             $0.00
                                               SS DSP Order
          Limited
  126.    Clear Channel Outdoor, Inc.          AMDT2 to MSA                        $0.00
  127.    Clear Channel Outdoor, Inc.          AMDT1 to MSA                        $0.00


                                                4
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40    Main Document
                                            Pg 24 of 57


                 Contract Counterparty                  Contract           Proposed Cure
                                                                               Cost
  128.                                        EMP IO Rider (WITH 1PD           $0.00
          Clearly Contacts
                                              data utilization & scope)
  129.    Click Chilli Limited                ESA DSP                          $0.00
  130.    Coast Digital Limited               AMDT1 to ESA DSP                 $0.00
  131.    Coast Digital Limited               ESA DSP                          $0.00
  132.    Colgate Palmolive Comercial Ltda    SAS Order                        $0.00
  133.    Colgate Palmolive Company           AMDT1 to MSA                     $0.00
  134.    Collective, Inc.                    AMDT2                            $0.00
  135.    Compensa Bolsa de Intercambio                                        $0.00
                                              ESA DSP
          S.L.
  136.    ComunicacionCreativa Manifiesto,                                     $0.00
                                              Order
          S.L.
  137.    Connected Interactive Inc.          SS DSP Order                     $0.00
  138.    Constellation Consulting Ibérica,                                    $0.00
                                              SS DSP Order
          S.L.
  139.    Contactica                          All Srvs Order                   $0.00
  140.    Contagion M Limited                 Srv Agmt                         $0.00
  141.    Cossette Communications Inc.        Advertiser MSA DMP DSP           $0.00
  142.                                        Affiliate Adopting Agmt to       $0.00
          CPXI Asia Pte Ltd.
                                              DSP
  143.    Crave + Lamb Ltd                    ESA SaaS (EMEA)                  $0.00
  144.    Cross Tech Lab Ltd.                 SS DSP Order                     $0.00
  145.    Crossmedia                          MSA Beta                         $0.00
  146.    Croud Inc Ltd                       DSP Order                        $0.00
  147.    Cutwater-San Francisco              DSP Wk Order                     $0.00
  148.    Cyber Communications, Inc. (CCI)    Alliance Agmt                    $0.00
  149.                                        SRV USE AGMT (OpenX in           $0.00
          Cyber Communications, Inc. (CCI)
                                              Japan)
  150.    DataFirst GmbH                      ESA DSP                          $0.00
  151.    Dentsu Dominicana S.r.l.            Adserving, SS DSP Order          $0.00
  152.    Designsentory                       Open Ad Order                    $0.00
  153.    Dewynters Limited                   Srvs Agmt                        $0.00
  154.    DFS Italia Srl                      ESA DSP Self Service             $0.00
  155.    Diamond Merckens Hogan, Inc.        Agency MSA DSP                   $0.00
  156.                                        SOW DSP Self Service (w/         $0.00
          Diamond Merckens Hogan, Inc.
                                              Mgd Srv)
  157.    Dicom, Inc.                         AMDT1 to DSP Wk Order            $0.00
  158.    Dicom, Inc.                         PMP DSP Wk Order                 $0.00
  159.    Dievision Media & Solutions GmbH    AMDT1 to ESA DSP                 $0.00
  160.    Dievision Media & Solutions GmbH    ESA DSP                          $0.00
  161.    Digging Interacitve Ltd.            SS DSP Order                     $0.00
  162.    Digital Group Branch S.L.           ESA DSP                          $0.00
  163.    Digital Infusion Pvt. Ltd.          ESP Beta SaaS                    $0.00

                                              5
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40   Main Document
                                            Pg 25 of 57


                 Contract Counterparty                 Contract           Proposed Cure
                                                                              Cost
  164. DigitaLand                            DSP Wk Order                     $0.00
  165. Digitouch Dijital Pazarlama ve                                         $0.00
                                             ESA DSP
       Medya A.S.
  166. Digitouch S.r.l.                      AMDT2 TO ESA DSP                 $0.00
  167. Digitouch S.r.l.                      AMDT1 TO ESA DSP                 $0.00
  168. Digitouch S.r.l.                      ESA Beta SaaS self service       $0.00
  169. Diray Media, Inc.                     Wk Order DSP                     $0.00
  170. Direct Source Media Ltd.              SOW DSP (trial)                  $0.00
  171. Direct Source Media Ltd.              Agency MSA DSP                   $0.00
  172. Discover Products Inc.                AMDT2 to SOW                     $0.00
  173. Discover Products Inc.                SOW Sch8 to MSA 2008             $0.00
  174. Discover Products Inc.                SOW Sch7 to MSA 2008             $0.00
  175. DISH Network LLC                      Terms of Service                 $0.00
  176. DK Solutions Spa                      DSP Wk Order                     $0.00
  177. DMWD GmbH                             ESA DSP                          $0.00
  178. DOTC Pte. Ltd.                        SS DSP Order                     $0.00
  179. Double Digit Ltda                     SS DSP Order                     $0.00
  180. Dr Pepper Snapple Group, Inc.         MSA PMPS                         $0.00
  181.                                       Programmatic Mrking              $0.00
       Dr Pepper Snapple Group, Inc.         Platform & Srvs (PMPS) SOW
                                             Managed Srv Media (fxd)
  182.                                       Dropbox Internal User SaaS       $0.00
          Dropbox, Inc.
                                             Order, Agmt & DPA
  183. Drumbeat Digital LLC (dba                                              $0.00
                                             Media Buy Agmt|T&Cs
       Heartbeat Ideas)
  184. Earth Networks                        MSA Aud Acc                      $0.00
  185. eBay (UK) Limited                     MSA Aud Acc                      $0.00
  186. Ecrans & Media SAS                    ESA DSP                          $0.00
  187. Edmunds.com, Inc.                     MSA Aud Acc                      $0.00
  188. E-Global Trade & Finance              SS DSP Order                     $0.00
  189. Email Addicts AB                      ESA DSP                          $0.00
  190. EMX Digital, LLC                      DSP Wk Order                     $0.00
  191. Engaging Communications PTY                                            $0.00
                                             ESA DSP
       Ltd.
  192. ePharmacy Group Pty Ltd               ESA DSP                          $0.00
  193. Equmedia XL, S.A.                     ESA DSP                          $0.00
  194. eTargetMedia.com, LLC                 SOW                              $0.00
  195. eToro Group Limited                   SS DSP Order                     $0.00
  196. Evite, LLC                            PMP DSP Wk Order                 $0.00
  197. Evolution People S.r.l.               ESA DSP                          $0.00
  198. Excitant LLC                          DSP Wk Order                     $0.00
  199. Experience TEN Korlatolt                                               $0.00
                                             ESA DSP
       Felelossegu Tarsasag

                                              6
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40     Main Document
                                            Pg 26 of 57


                 Contract Counterparty                    Contract          Proposed Cure
                                                                                Cost
  200.    Eye Popper Digital LLC              Wk Order DSP                      $0.00
  201.    EyeRB Media                         MSA DSP SS                        $0.00
  202.    EyeRB Media                         Wk Order DSP SS (28% fxd)         $0.00
  203.    Face2Trade Inc.                     ESA DSP                           $0.00
  204.    Fashion Media Inc.                  SS DSP Order                      $0.00
  205.    Fiber Ads Media Co., Ltd.           SS DSP Order                      $0.00
  206.    Financial Engines, Inc.             SOW DMP                           $0.00
  207.    Firehouse, Ltd.                     All Srvs Order                    $0.00
  208.    Firstly SP Zoo Sp.k.                SS DSP Order                      $0.00
  209.    Forest View Sole Shareholder Co.                                      $0.00
                                              SS DSP Order
          Ltd
  210.    Found Search Marketing              SOW DSP                           $0.00
  211.    Fresh Toast B.V.                    ESA DSP Agmt                      $0.00
  212.    Gamesys (Gibraltar) Limited         ESA DSP                           $0.00
  213.    Gamesys US LLC                      ESA DSP (New Jersey only)         $0.00
  214.    Gaming Performance GmbH             Cooperation Agmt                  $0.00
  215.    GAN Plc (Gameaccount Nevada,                                          $0.00
                                              ESA DSP
          Inc.)
  216.    Ganem Group (G Asociados SA De                                        $0.00
                                              Order SS DSP
          CV)
  217.    Genart Medya Reklamcilik Iletisim                                     $0.00
                                              Srvs Agmt
          Ticaret A.S.
  218.    Geotag S.r.l.                       ESA DSP                           $0.00
  219.    Ghost Management (Weedmaps                                            $0.00
                                              SS DSP
          Media, Inc.)
  220.    Global Midia Representacoes Ltda    SOW DMP                           $0.00
  221.    Global Midia Representacoes Ltda                                      $0.00
          (Digital Group) (Digital            SOW DSP
          Consultoria)
  222.    Global New Media LLC (dba: Blue                                       $0.00
                                              SS DSP Order
          Allen)
  223.    Global Promoting Services Ltd                                         $0.00
                                              SS DSP Order
          (Swifter)
  224.    GloMobi Limited                     SS DSP, Peer39 Order              $0.00
  225.    Go With Media, LLC                  Srvs Order                        $0.00
  226.                                        MSA (SFDC acct: Apogee            $0.00
          Goft & Tennis Pro Shop, Inc.
                                              Results)
  227.                                        SS DSP Order (SFDC acct:          $0.00
          Goft & Tennis Pro Shop, Inc.
                                              Apogee Results)
  228.                                        Measurement Partner Program       $0.00
          Google LLC
                                              Agmt
  229. Grabit Interactive Media Inc.          PMP DSP DMP                       $0.00
  230. Grabit Interactive Media Inc.          PMP DSP Wk Order                  $0.00


                                              7
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40      Main Document
                                            Pg 27 of 57


                 Contract Counterparty                  Contract             Proposed Cure
                                                                                 Cost
  231. GroupM Asia Pacific Holdings Pte                                          $0.00
                                              AMDT4 to Srv Agmt
       Ltd.
  232.                                        Fourth Side Ltr (GroupM            $0.00
       GroupM LATAM                           Latam) Falabella rates no
                                              longer apply
  233.                                        Third Side Ltr to ADDM to          $0.00
          GroupM LATAM                        3rd Party Advertising Vendor
                                              Agmt 2016 03 01
  234. GroupM Medya Hizmetleri Ticaret                                           $0.00
                                              ESA DSP
       Ltd. STI
  235. GroupM Plus S.r.l.                     ESA DSP                            $0.00
  236. GroupM Publicidad Worldwide S.A.       ESA DSP                            $0.00
  237. GroupM S.r.l.                          ESA DSP                            $0.00
  238. GroupM S.r.l. (GroupM Italia S.r.l.)   AMDT2 to ESA DSP 2016 08           $0.00
       Wavemaker Global Ltd.                  01
  239. GSD&M                                  SOW re: IO T&C                     $0.00
  240. Gupta Media Holdings LLC               ESA Beta SaaS                      $0.00
  241. Gupta Media Holdings LLC               ESA Beta SaaS                      $0.00
  242. H2O Media Inc.                         DSP Wk Order                       $0.00
  243. Havas Media S.r.l.                     ESA DSP                            $0.00
  244. Healthination, Inc.                    MSA Aud Acc                        $0.00
  245. Henkel Corporation                     DMP, DSP Order                     $0.00
  246. Hensikt AS                             ESA DSP                            $0.00
  247. Hercules Media Sagl                    ESA DSP                            $0.00
  248. Heureka Huge Idea Sp.z o.o. Sp.                                           $0.00
                                              SS DSP Order
       komandytowa
  249. HICMOBILE S.r.l.                       ESA DSP                            $0.00
  250. High End Shopping SL                   AMDT1 to ESA DSP                   $0.00
  251. High End Shopping SL                   ESA DSP                            $0.00
  252. Horizon Media, Inc.                    ADDM2                              $0.00
  253.                                        Mission Control Beta |             $0.00
       HowCom AB
                                              Enterprise SaaS (EMEA)
  254. HRHH Hotel/Casino, LLC                 Advertising Agmt                   $0.00
  255. Huanqiu Internet Media Info Co.,                                          $0.00
                                              SS DSP Order
       Ltd.
  256. Huddled Masses                         DSP Wk Order                       $0.00
  257.                                        3rd Party Marketing Vendor         $0.00
       Hulu, LLC
                                              T&C (DMP)
  258.                                        3rd Party Marketing Vendor         $0.00
          Hulu, LLC
                                              T&C
  259. Hulu, LLC                              Advertising Agmt                   $0.00
  260. HyperTv, Inc.                          ESA DSP                            $0.00
  261. HyperTv, Inc.                          ESA DSP                            $0.00


                                               8
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40     Main Document
                                            Pg 28 of 57


                 Contract Counterparty                     Contract         Proposed Cure
                                                                                Cost
  262.    iCrossing-Puerto Rico LLC            PMP DSP Wk Order                 $0.00
  263.    Idmedios Latam Spa                   SS DSP Order                     $0.00
  264.    Imperial Sales & Marketing GmbH      MSA DSP fixed                    $0.00
  265.    IMW Agency                            DSP Wk Order                    $0.00
  266.    Incomm Holdings Inc.                 PMP Wk Order                     $0.00
  267.    Indato Digital S.r.l.                MSA DSP, WK Order DSP            $0.00
  268.    Inflr Atividades De Internet S.A.    SS DSP Order                     $0.00
  269.    ING Bank N.V. Sucursal en España     Srvs Agmt                        $0.00
  270.    Inka Marketing Estrategico SL        SS DSP Order                     $0.00
  271.    Inka Marketing Estrategico SL        ESA DSP                          $0.00
  272.    Innovana Thinklabs Limited           DSP Order                        $0.00
  273.    Intenseln Pty Ltd                    Adserving, SS DSP Order          $0.00
  274.    Intermedia Analytics, LLC            PMP DSP Wk Order                 $0.00
  275.    InternatIonal Business Machines      ADMT1 to SOW                     $0.00
          Corporation (IBM)                    (#CW2908967)
  276.    InternatIonal Business Machines                                       $0.00
                                               SOW (#CW2908967)
          Corporation (IBM)
  277.    InternatIonal Business Machines      Supplier Relationship Agmt       $0.00
          Corporation (IBM)                    (CW2908935)
  278.    iQuanti                              MSA SS DSP                       $0.00
  279.    iQuanti                              SOW SS DSP                       $0.00
  280.    JJ Marketing Ltd.                    ESA DSP                          $0.00
  281.    Journey Further Limited              ESA DSP                          $0.00
  282.    JPMorgan Chase                       AMDT3 to CW732383                $0.00
  283.                                         AMDT2 CW 830276                  $0.00
          JPMorgan Chase                       EXTENDS Schedule
                                               CW732383
  284. K2 Media S.A.                           ESA DSP                          $0.00
  285. Kaspersky Lab UK Ltd.                   AMDT1 to Media Svrs Agmt         $0.00
  286.                                         DSP ADDM1 to MSA Aud             $0.00
       Kayak Software Corporation
                                               Acc
  287.    Kayak Software Corporation           MSA Aud Acc                      $0.00
  288.    Keymantics                           Srvs Agmt                        $0.00
  289.    Koi Americas LLC                     SS DSP Order                     $0.00
  290.    Koordinat Medya Hizmetleri Ticaret                                    $0.00
                                               Srvs Agmt
          A.S.
  291.    Krt Marketing, Inc.                  SS DSP Order                     $0.00
  292.    KS Digital Media Limited             SS DSP Order                     $0.00
  293.    Kumma Ltd                            ESA DSP                          $0.00
  294.    Lafleur Marketing, LLC               SS DSP & Adserving Order         $0.00
  295.    Latinworks Marketing, LLC            AMDT2 to Srv Agmt                $0.00
  296.    Leadsense FZC                        SS DSP Order                     $0.00
  297.    Lecturio GmbH                        ESA DSP Agmt                     $0.00

                                               9
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40   Main Document
                                            Pg 29 of 57


                 Contract Counterparty                 Contract           Proposed Cure
                                                                              Cost
  298. Like Reply S.r.l. con Socio Unico      ESA DSP                         $0.00
  299.                                        AMDT1 to ESA DSP FXD            $0.00
       Lippupiste Oy
                                              EMEA
  300.    Lippupiste Oy                       ESA DSP FXD EMEA                $0.00
  301.    Local Corporation                   ESA DMP                         $0.00
  302.    Logitravel S.L.                     ESA DSP                         $0.00
  303.    Lottomatica Scommesse s.r.l.        Order #45012712                 $0.00
  304.    Lottomatica Scommesse s.r.l.        Order #45011878                 $0.00
  305.    Louder Digital Pty Ltd              ESA DSP                         $0.00
  306.    Luisa Via Roma Spa                  ESA DSP                         $0.00
  307.    M&R Strategic Services, Inc.        AMDT2 to SOW DMP                $0.00
  308.    M&R Strategic Services, Inc.        ADMT1                           $0.00
  309.    Mais Clicks Publicidade Ltda.       PMP DSP Wk Order                $0.00
  310.    Manta Media, Inc.                   SS DSP Order                    $0.00
  311.    Manta Media, Inc.                   ESA DSP                         $0.00
  312.    Marketing Orchestration, Inc.       PMP DMP DSP Wk Order            $0.00
  313.    Marmalade Digital Private Limited   SS DSP Order                    $0.00
  314.    Mashable                            MSA Aud Acc                     $0.00
  315.    Media Capital Fund, LLC (Latin3)    ESA DSP                         $0.00
  316.                                        SOW DMP (Grupo Televisa,        $0.00
          Media Capital Fund, LLC | Latin 3
                                              S.A.B.)
  317.                                        Channel Partner MSA DSP &       $0.00
          Media Capital Fund, LLC | Latin 3   DMP and Sch1 End User
                                              Agmt
  318.    Media Diamond S.L.                  ESA DSP                         $0.00
  319.    Media Direct, SIA                   DMP, SS DSP Order               $0.00
  320.    Media IQ Digital Ltd.               Srvs Agmt                       $0.00
  321.    Media Italia S.p.A.                 SS DSP Order                    $0.00
  322.    Media Italia S.p.A.                 ESA Beta SaaS                   $0.00
  323.    Media Nation                        PMP DSP Wk Order                $0.00
  324.    Media Works S.A. of PL              ESA DSP                         $0.00
  325.                                        Srvs Agmt for Toyota            $0.00
          Mediabrands S.A.
                                              Argentina
  326.    MediaMath, Inc.                     AMDT3                           $0.00
  327.    Mediasurfer Inc.                    SS DSP                          $0.00
  328.    Mediavo, Inc.                       SS DSP Order                    $0.00
  329.    MediaWallah LLC                     Srvs Order                      $0.00
  330.    Melia Hotels International S.A      Pixel Agmt                      $0.00
  331.    Melia Hotels International S.A.     Data Usage Agmt                 $0.00
  332.    Melia Hotels International S.A.     ESA Beta                        $0.00
  333.    Merkle, Inc.                        AMDT1 to SOW DSP                $0.00
  334.    Merkle, Inc.                        EMP SOW                         $0.00
  335.    Merkle, Inc.                        Platform Data Lic Agmt          $0.00

                                              10
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40   Main Document
                                            Pg 30 of 57


                 Contract Counterparty                    Contract        Proposed Cure
                                                                              Cost
  336.    Merkur Interactive Services GmbH      ESA DSP                       $0.00
  337.    Meyocks Group Inc.                    PMP DSP Wk Order              $0.00
  338.    MFM Investment Ltd                    ESA DSP                       $0.00
  339.    Microsoft Corporation                 Supplier Services Agmt        $0.00
  340.    Milestone Integrated Marketing Inc.   Adserving, managed DSP        $0.00
  341.                                          AMDT1 to Variation Srv        $0.00
          Mindshare Media UK Limited
                                                Agmt
  342. Mindshare UK Limited (on behalf of                                     $0.00
                                                ADDM (for Nikon GmbH)
       GroupM EMEA)
  343. Mindspark Interactive Network, Inc.                                    $0.00
       (and its affiliate IAC Search &          DSP Wk Order
       Media Europe, Ltd.)
  344. Mister Bell                              Order SS DSP                  $0.00
  345. Mobile Cloud Media (HK) Limited          ESA DSP                       $0.00
  346. Mobile Gold Media Inc.                   ESA DSP                       $0.00
  347. Momondo A/S                              ESA DSP                       $0.00
  348. Morgan & Morgan, P.A.                    PMP DSP Wk Order              $0.00
  349. Mortenson Kim, Inc.                      ADDM1 to Srv Agmt             $0.00
  350. Mortenson Kim, Inc.                      Srv Agmt                      $0.00
  351. MountainLab Limited                      SS DSP Order                  $0.00
  352. Moving Up S.r.l.                         ESA DSP                       $0.00
  353. My Media SAS                             ESA DSP                       $0.00
  354. Myntelligence Limited                    ESA DSP                       $0.00
  355. National Cinemedia, LLC                  AMDT2 to SOW DSP              $0.00
  356. National Cinemedia, LLC                  MSA & Order                   $0.00
  357. National Cinemedia, LLC                  ADDM1 to ESA                  $0.00
  358. National Cinemedia, LLC                  ESA SAAS                      $0.00
  359. National Media, Inc.                     ESA DMP DSP                   $0.00
  360. NBCUniversal Media, LLC                  Data Agmt (Allstate)          $0.00
  361. Neodigital Iletisim Danismanlik                                        $0.00
                                                SS DSP Order
       Ticaret Limited Sirketi
  362. Net Online Ltd. (Net Natives)            ESA DSP                       $0.00
  363. Netidea Webranking S.r.l.                ESA DSP                       $0.00
  364. Newscore Media LLC                       SS DSP Order                  $0.00
  365. Nickel Media Inc.                        Combo Order                   $0.00
  366. Nova Expressao Planeamento de                                          $0.00
                                                ESA DSP
       Media e Publicidade S.A.
  367. Nowell Marketing Limited (Osiris         MSA (agency: OSIRIS           $0.00
       Trading (PTY) Ltd                        TRADING (PTY) LTD)
  368. NVIDIA Corporation                       All Srvs Order                $0.00
  369. Nyheter365 AB                            ESA DSP                       $0.00
  370. ocono GmbH                               ESA DSP                       $0.00
  371. Off Base                                 PMP DSP Wk Order              $0.00

                                                11
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40   Main Document
                                            Pg 31 of 57


                 Contract Counterparty                    Contract        Proposed Cure
                                                                              Cost
  372. Office of Experience, LLC             SS DSP Order                     $0.00
  373. OMD Dominicana S.r.l.                 DSP Wk Order                     $0.00
  374. Omnicom Media Group S.r.l.            ESA DSP                          $0.00
  375. Omnicom Media Group SA PTY                                             $0.00
                                             All Srvs Order
       LTD
  376. Omnicon Media Group Holdings                                           $0.00
                                             MSA DSP DMP
       Inc.
  377. Omnyway Inc.                          All Srvs Order                   $0.00
  378. Omnyway Inc.                          MSA DSP, adserving               $0.00
  379.                                       Data Processing Agmt,            $0.00
       One Source Virtual, Inc.
                                             ADDM1 & APPDX 1, 2, 3
  380. one2one Media, LLC (dba: one2one      SOW Addressable TV,              $0.00
       Addressable)                          (agency: GSD&M)
  381. one2one Media, LLC (dba: one2one                                       $0.00
                                             Srvs Agmt
       Addressable)
  382. Online Media Partners GmbH            ESA DSP                          $0.00
  383. Oportunidades Canarias SL             ESA DSP                          $0.00
  384. Optdcom Teknoloji Yatirim A.S.        AMDT1 to ESA DSP                 $0.00
  385. Optdcom Teknoloji Yatirim A.S.        ESA DSP                          $0.00
  386. OptiKom Media GmbH                    ESA DSP                          $0.00
  387. Optimus Consulting LLC                Agency MSA DSP                   $0.00
  388. Optimus Consulting LLC                SOW DSP (see Terms Sheet)        $0.00
  389. Orion Worldwide LLC                   MSA (#N314)                      $0.00
  390. Orion Worldwide LLC                   AMDT1 to Media Agmt              $0.00
  391.                                       Media Agmt (for Universal        $0.00
       Orion Worldwide LLC
                                             McCann for MEDC) #N289
  392. Papaya Group Co Limited               SS DSP Order                     $0.00
  393. Parallel Software Development                                          $0.00
                                             Srvs Order
       Company
  394. Partenaire Regie                      Trading Agmt                     $0.00
  395. Pashadv S.r.l.                        ESA DSP                          $0.00
  396. Peel Technologies, Inc.               MSA Aud Acc                      $0.00
  397. Perfect Media Network Ltd.            All Srvs Order                   $0.00
  398. Peter A. Mayer Advertising Inc.       DSP                              $0.00
  399. Pilot Hamburg GmbH und Co. KG         DSP Eval Agmt                    $0.00
  400. Plarium Europe SARL                   ESA DSP                          $0.00
  401.                                       MSA DMP (Hosted                  $0.00
       PNC Bank, National Association
                                             Technology Agmt)
  402. Portavoz Comunicaciones                                                $0.00
                                             SS DSP Order
       Integradas SL
  403. PowerPHYL Media Solutions             SS DSP Order                     $0.00
  404. Priceline.com, LLC                    MSA Aud Acc                      $0.00
  405. Procter & Gamble Company              Third Party Tag Agmt             $0.00


                                              12
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40   Main Document
                                            Pg 32 of 57


                 Contract Counterparty                   Contract         Proposed Cure
                                                                              Cost
  406. Procter & Gamble Company              AMDT2 to Wk Order1               $0.00
  407. Procter & Gamble Company              AMDT1 to Wk Order1               $0.00
  408. Programatik Reklam Bilisim                                             $0.00
                                             SOW DSP Sifiraracal
       Organizasyon Tic. Ltd. Sti.
  409. Programatik Reklam Bilisim                                             $0.00
                                             SOW DSP Moda Merve
       Organizasyon Tic. Ltd. Sti.
  410. Programatik Reklam Bilisim                                             $0.00
                                             SOW DSP Media Click
       Organizasyon Tic. Ltd. Sti.
  411. Programatik Reklam Bilisim                                             $0.00
                                             SOW DSP Eti Bilgisayar
       Organizasyon Tic. Ltd. Sti.
  412. Programatik Reklam Bilisim                                             $0.00
                                             ESA DSP
       Organizasyon Tic. Ltd. Sti.
  413. Programatik Reklam Bilisim                                             $0.00
                                             Srvs Agmt
       Organizasyon Tic. Ltd. Sti.
  414. Proper Digital Marketing Agency                                        $0.00
                                             ESA DSP
       Helsinki (P+SBD)
  415. Publicis Media Italy S.r.l.           ESA DSP                          $0.00
  416. Publicis Media Italy S.r.l.           AMDT1 to ESA                     $0.00
  417. Publicis Media, Inc.                  AMDT7 to extend DSP              $0.00
  418. Publisher's International PTY Ltd     DSP Order                        $0.00
  419. Pumpkin Labs Inc.                     SS DSP Order                     $0.00
  420. PureWOW                               MSA Aud Acc                      $0.00
  421. QuinStreet, Inc.                      MSA Aud Acc                      $0.00
  422. Quisma GmbH (Light Reaction)          ESA Self Serve DSP               $0.00
  423.                                       SOW DSP Self Service (w/         $0.00
       Quotient Technology Inc.
                                             Mgd Srv) (aka Coupons.com)
  424.    RCW, Inc. (M. Gemi)                EMP (Audience & Insights)        $0.00
  425.    ReachAd GmbH                       SS DSP Order                     $0.00
  426.    Red Bull GmbH                      Srv Agmt                         $0.00
  427.    Red Bull GmbH                      Framework Agmt                   $0.00
  428.    Red Media Consulting AS            ESA DSP                          $0.00
  429.                                       Mobile Attribution Agmt &        $0.00
          Reddit, Inc.
                                             DPA
  430. Resolution Media GmbH (aka                                             $0.00
                                             AMDT2 to ESA DSP
       OMG)
  431. Resolution Media GmbH (aka                                             $0.00
                                             ESA Beta SaaS
       OMG)
  432. Reveal Content                        SS DSP Order                     $0.00
  433. Revenue Engineers B.V.                AMDT1 to ESA DSP                 $0.00
  434. Revenue Engineers B.V.                ESA DSP                          $0.00
  435. Rise Interactive                      ESA DSP                          $0.00
  436. RIUSA II SA                           SS DSP Order                     $0.00



                                              13
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40    Main Document
                                            Pg 33 of 57


                 Contract Counterparty                    Contract         Proposed Cure
                                                                               Cost
  437.                                        Srv Agmt (for RFP - basic        $0.00
          RobbinsKersten Direct, LLC          agmt to get started, then
                                              campaigns)
  438.    ROI Media Consultants               AMDT1 to SOW DSP                 $0.00
  439.    ROI Media Consultants               Agency MSA DSP                   $0.00
  440.    ROI Media Consultants               SOW DSP                          $0.00
  441.    Roket Media Ltd                     ESA DSP                          $0.00
  442.    Rousemobi Limited                   SS DSP Order                     $0.00
  443.    S&P Global Inc.                     SS DSP Order                     $0.00
  444.    SCL Elections Ltd. (aka Cambridge                                    $0.00
                                              AMDT1 to SOW DMP DSP
          Analytica)
  445.    Scoppechio, Inc.                    ESA DSP                          $0.00
  446.    Search Optics, LLC                  ADMT to SOW (extend)             $0.00
  447.    Search Optics, LLC                  ESA BETA DSP                     $0.00
  448.    Seeking Alpha Ltd.                  MSA Audience Accelerator         $0.00
  449.    Selectivv Europe SP zoo             ESA DSP                          $0.00
  450.    Six Continents Hotels, Inc. (IHG)   Advertising Agmt                 $0.00
  451.    Sizmek Technologies, Inc.           AMDT1 to WK ORDER DSP            $0.00
  452.                                        Affiliate Adopting Agmt to       $0.00
          Sizmek Technologies, Inc.
                                              MSA DSP (Australia)
  453. Sizmek Technologies, Inc.              WK ORDER DSP                     $0.00
  454. Sky Section Reklamcilik                                                 $0.00
       Organizasyon Ve Danismanlik            ESA DSP
       Limited Sirketi
  455. Smart Reach Digital, LLC (a                                             $0.00
       subsidiary of Entercom
                                              AMDT1 to SOW DSP &
       Communications Corp) (fka CBS
                                              Assignment
       Local Digital Media (division of
       CBS Radio Inc.)
  456. Social Boom LLC                        ESA DSP                          $0.00
  457. Something Massive, LLC                 SAS Order                        $0.00
  458. Sony Interactive Entertainment LLC     Srvs Agmt                        $0.00
  459. Sony Interactive Entertainment                                          $0.00
                                              Srvs Agmt
       Network America LLC
  460. Sony Interactive Entertainment         MSA Srv Agmt (they use our       $0.00
       Network America LLC                    software and we active)
  461. SoSoAds Limited                        SS DSP, Peer39 Order             $0.00
  462. Spacedealer GmbH                       ESA DSP                          $0.00
  463. Sparc Media PTY LTD                    ESA DSP                          $0.00
  464. Spectrum Communications (Pvt.)                                          $0.00
                                              MSA & SS DSP Order
       Ltd.
  465. Spigot, Inc.                           Srv Order                        $0.00
  466. Spinach Advertising Pty Ltd            AMDT1 to ESA DSP                 $0.00


                                              14
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40       Main Document
                                            Pg 34 of 57


                 Contract Counterparty                  Contract              Proposed Cure
                                                                                  Cost
  467.    Spinach Advertising Pty Ltd         ESA DSP                             $0.00
  468.    SPM Marketing & Communciations      MSA Trial SS DSP                    $0.00
  469.    Starcom Mediavest Group, Inc.       AMDT6                               $0.00
  470.    Starcom Mediavest Group, Inc.       AMDT4 to Srv Agmt                   $0.00
  471.    Starcom Mediavest Group, Inc.       Srv Agmt                            $0.00
  472.    Starcom Mediavest Group, Inc.       AMDT1 to Srv Agmt                   $0.00
  473.    Starcom Mediavest Group, Inc.       AMDT2 to Srv Agmt                   $0.00
  474.    Starcom Mediavest Group, Inc.       AMDT3 to Srv Agmt                   $0.00
  475.    Starcom Worldwide Limited           AMDT2 (FCA)                         $0.00
  476.    Starmobi Limited                    SS DSP Order                        $0.00
  477.    Statiq Limited                      MSA Channel Partner                 $0.00
  478.    Stinson Partners (dba Beeby Clark                                       $0.00
                                              Media DSP Agmt (X+1)
          Meyler | BCM)
  479.    Storm (ID) Ltd                      ESA DSP                             $0.00
  480.    Sublime Skinz Ltd.                  Managed DSP Order                   $0.00
  481.    SuprNation Services Ltd.            ESA DSP                             $0.00
  482.    Survata, Inc.                       SS DSP Order                        $0.00
  483.                                        Data Flow Agmt - Srvs in            $0.00
                                              Digital Marketing Agmt
          Swisscom (Schweiz) AG               #5200000711 (to sit alongside
                                              the managed service Media IO
                                              business)
  484.    Symphony                            3rd Party API Users                 $0.00
  485.    Tailwind EMEA Holdings Ltd          SAS. SS DSP Order                   $0.00
  486.    Taptica Limited                     SS DSP Order                        $0.00
  487.    Target Marketing &                                                      $0.00
                                              Adserving, SS DSP Order
          Communications Inc.
  488.                                        AMDT2 (SS DSP) to 2009              $0.00
          TCAA, Inc.
                                              Srv Agmt
  489.    Teyame 360 S.L.                     ESA DSP                             $0.00
  490.    Thalamus, Inc.                      SAS, SS DSP Order                   $0.00
  491.    The Auto Club Group                 All Srvs Order                      $0.00
  492.    The Basement Inc.                   Managed & SS DSP Order              $0.00
  493.    The Craft Media Company SL          ESA DSP                             $0.00
  494.    The Economist Newspaper Ltd.        ESA DSP                             $0.00
  495.    The Economist Newspaper NA, Inc.    MSA Audience Accelerator            $0.00
  496.    The Gary Group                      ADDM3 to Srv Agmt                   $0.00
  497.    The Halo Group                      ESA DSP                             $0.00
  498.    The Hiebing Group, Inc.             AMDT2 to Srv Agmt                   $0.00
  499.    The Level Group S.r.l               ESA DSP                             $0.00
  500.    The New York Times Company          AMDT1 to Publisher                  $0.00
  501.    The Press Association Limited       AMDT1 to MSA (Papa John's)          $0.00
  502.    The Press Association Limited       MSA (Papa John's)                   $0.00

                                              15
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40   Main Document
                                            Pg 35 of 57


                 Contract Counterparty                  Contract          Proposed Cure
                                                                              Cost
  503.    The Quantium Group Pty Ltd          Media Agency Agmt               $0.00
  504.    The Richards Group                  SOW DMP (MD Anderson)           $0.00
  505.    The Trigger Company AB              ESA DSP                         $0.00
  506.    Thermo Fisher Scientific Inc.       SOW2                            $0.00
  507.    Thermo Fisher Scientific Inc.       SOW1                            $0.00
  508.    ThreePipe Communications Ltd.       ESA DSP                         $0.00
  509.    Time + Space Media Limited          Trading Agmt                    $0.00
  510.    Tisoomi GmbH                        ESA DSP                         $0.00
  511.    TMRW London Limited (t/a                                            $0.00
                                              ESA DSP
          TomorrowTTH)
  512.    Toll Brothers, Inc.                 Srvs Agmt                       $0.00
  513.    Tommie Copper, Inc.                 SOW1 EMP                        $0.00
  514.    Tradedoubler Espana SL              ESA DSP                         $0.00
  515.    Trilegiant Corporation              MSA DMP (Affinion)              $0.00
  516.    Trulia                              MSA Audience Accelerator        $0.00
  517.    Trusted Media Brands, Inc. (The                                     $0.00
                                              PMP DSP Wk Order
          Reader's Digest Association Inc.)
  518.    TTNET A.S.                          ESA DSP                         $0.00
  519.    Tungsten Network Limited            SOW DMP (managed)               $0.00
  520.    Turbo S.r.l.                        ESA Beta Agmt                   $0.00
  521.    TZ Insurance Solutions LLC          ADDM1 to Short Term             $0.00
  522.    United Media Group                  SOW DSP Channel Partner         $0.00
  523.    Upgrade S.r.l.                      ESA DSP                         $0.00
  524.    Verizon Online                      PSA (w/ X+1)                    $0.00
  525.    Verizon Sourcing LLC (Verizon       Cloud Srvs & Software Lic       $0.00
          Online)                             Agmt for PSA 2010 10 12
  526.                                        Renewal of MSA and SOWs 3       $0.00
          Viacom International, Inc.
                                              thru 7
  527. Viajes GTI Grupo Turistico                                             $0.00
                                              ESA DSP
       Internacional SA
  528. Viant US, LLC                          ADDM2 to Publisher Agmt         $0.00
  529. Viant US, LLC                          DSP Wk Order                    $0.00
  530. Vice Studio Canada Inc.                SS DSP Trial Order              $0.00
  531. Vici Media Inc.                        SS DSP                          $0.00
  532. Vidazoo Limited                        ESA DSP                         $0.00
  533. Videobeat Networks Ltd.                ESA DSP                         $0.00
  534. Videoclick Advertising Srl             ESA DSP                         $0.00
  535. Visit Hershey & Harrisburg, Inc.       SS DSP Order                    $0.00
  536. Vivaki SRL                             ESA self serve                  $0.00
  537. Vivaki Turkey Medya Hizmetleri                                         $0.00
                                              AMDT2 (P&G TR)
       A.S.
  538. Vivaki Turkey Medya Hizmetleri                                         $0.00
                                              ESA DSP
       A.S.

                                              16
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40    Main Document
                                            Pg 36 of 57


                 Contract Counterparty                Contract             Proposed Cure
                                                                               Cost
  539.    VivaKi, Inc.                       ADDM2 to Short Term               $0.00
  540.    VivaKi, Inc.                       ADDM1 to Short Term               $0.00
  541.    Vivalu GmbH                        Adserving, SS DSP Order           $0.00
  542.    VM1 (dba: Zenith Media Services)   SOW2                              $0.00
  543.                                       AMDT1 to SOW DSP                  $0.00
          Voice Media LLC
                                             (extension)
  544.    Voice Media LLC                    ESA DSP                           $0.00
  545.    Wavemaker GmbH                     ESA DSP                           $0.00
  546.    Web Financial Group S.A.           ESA DSP                           $0.00
  547.    Web3 Ltd.                          ESA DSP                           $0.00
  548.    WebAds S.r.l.                      ESA DSP                           $0.00
  549.    WebSelectMedia                     SS DSP Order                      $0.00
  550.    Westpac Banking Corporation        Master Supplier Agmt              $0.00
  551.                                       Media Srvs Agmt for Premier       $0.00
          Whitbread Group PLC
                                             Inn
  552. WhoSay Inc.                           MSA Aud Acc                       $0.00
  553. Widespace AB                          Srvs Agmt Order                   $0.00
  554. Wizink Bank S.A. (fka:                AMDT1 to ESA DSP (for             $0.00
       Bancopopular-e S.A.)                  WiZink)
  555. Wizink Bank S.A. (fka:                                                  $0.00
                                             ESA DSP (for WiZink)
       Bancopopular-e S.A.)
  556. Wouamm                                SS DSP Order                      $0.00
  557. WS Conversion-Pros Ltd.               ESA DSP                           $0.00
  558. Xister S.r.l.                         ESA DSP                           $0.00
  559. XT Media Group                        All Srvs Order                    $0.00
  560. XY - The Persistent Company           SS DSP Order                      $0.00
  561. Yango Media Pty Ltd                   All Srvs Order                    $0.00
  562. Yango Media PTY LTD                   ESA DSP Self Serve                $0.00
  563. Yidial Limited                        SS DSP Order                      $0.00
  564. YiDong Internet Media Co., Ltd.       SS DSP Order                      $0.00
  565. Yieldbird Sp.zoo                      ESA DSP                           $0.00
  566. Yuglr Media BV                        ESA DSP                           $0.00
  567. YummoreMedia LLC                      SS DSP Order                      $0.00
  568. Zappos IP, Inc.                       T&Cs and IO                       $0.00
  569. Zero Moment of Truth                  Agency MSA DSP                    $0.00
  570. Zero Moment of Truth                  SOW DSP                           $0.00
  571. ZhaoHui Internet Technology Co.,                                        $0.00
                                             SAS, SS DSP Order
       Ltd.




                                              17
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40   Main Document
                                            Pg 37 of 57


                                         EXHIBIT C

                                         Cure Notice




 139267876_392525-00001
19-10971-smb           Doc 160        Filed 05/09/19 Entered 05/09/19 18:39:40                      Main Document
                                                   Pg 38 of 57


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                 )
     In re:                                                      )        Chapter 11
                                                                 )
     SIZMEK INC., et al.,1                                       )        Case No. 19-10971 (SMB)
                                                                 )
                                        Debtors.                 )        (Jointly Administered)
                                                                 )

                   NOTICE OF CURE COSTS AND POTENTIAL ASSUMPTION
                    AND ASSIGNMENT OF EXECUTORY CONTRACTS AND
                     UNEXPIRED LEASES IN CONNECTION WITH SALE

 PLEASE TAKE NOTICE OF THE FOLLOWING:

         On April 19, 2019, Sizmek Inc. and its debtor affiliates, as debtors and debtors in
 possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) filed with the
 United States Bankruptcy Court for the Southern District of New York (the “Court”) a motion
 (Doc. No. 78) (the “Motion”)2 for the entry of (i) authorizing the sale of the Purchased Assets,
 free and clear of any claim, charge, lien (statutory or otherwise), mortgage, lease, hypothecation,
 encumbrance, pledge, security interest, option, rights of use, right of first offer, right of first refusal,
 easement, servitude, restrictive covenant, encroachment, license and other restriction and interest
 (the “Encumbrances”) in any of the Purchased Assets, (ii) authorizing the Sellers to pay a break-
 up fee and expense reimbursement to the Buyer, under certain conditions set forth in the APA; (iii)
 authorizing procedures for the assumption and assignment of certain of Sellers’ executory
 contracts and unexpired leases in connection therewith (collectively, the “Contracts and Leases”)
 and (iv) granting other related relief.

 On April 29, 2019 the Court entered the Sale Order [Dkt. 143].

        You are receiving this Notice because you may be a Counterparty to a Contract or
 Lease of the Debtors that either is proposed to be assumed and assigned to the Buyer.




 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Sizmek Inc. (4624); Sizmek DSP, Inc. (2319); Point Roll, Inc. (3173); Sizmek Technologies,
       Inc. (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106); and
       X Plus Two Solutions, LLC (4914). The location of the Debtors’ service address for purposes of
       these chapter 11 cases is: 401 Park Avenue South, Fifth Floor, New York, NY 10016.
 2     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
       Sale Motion or APA, as applicable.



 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40            Main Document
                                            Pg 39 of 57


                                            Cure Costs

        In accordance with the Sale Order, the Debtors may, in connection with the Sale
 Transaction with the Buyer, assume and assign to the Buyer (or its designated assignee, if
 applicable) certain Contracts and Leases of the Debtors.

          Each of the Contracts and Leases that may be assumed and assigned in connection with the
 Sale Transaction with the Buyer and the Debtors’ calculation of the Cure Costs with respect thereto
 are set forth on Exhibit A.

         The inclusion of any Contract or Lease on Exhibit A does not constitute an admission that
 a particular Contract or Lease is an executory contract or unexpired lease within the meaning of
 the Bankruptcy Code or require or guarantee that such Contract or Lease ultimately will be
 assumed or assigned. All rights of the Debtors with respect thereto are reserved.

                                             Objections

          A. Cure Objections

        Any objection to the proposed assumption, assignment, or potential designation of a
 Contract or Lease identified on Exhibit A, the subject of which objection is the Debtors’ proposed
 Cure Costs must be (i) filed in accordance with the Sale Order; (ii) filed with the Court; and (iii)
 properly served by no later than twenty-one (21) calendar days after receiving service of the
 Debtors’ proposed Cure Costs.

      IF A COUNTERPARTY FAILS TO FILE WITH THE COURT AND PROPERLY
 SERVE A TIMELY CURE OBJECTION, THE COUNTERPARTY SHALL BE FOREVER
 BARRED FROM ASSERTING ANY OBJECTION WITH REGARD TO THE AMOUNT
 TO CURE ANY DEFAULT UNDER THE APPLICABLE CONTRACT OR LEASE. THE
 CURE COSTS SET FORTH ON EXHIBIT A HERETO SHALL BE CONTROLLING AND
 WILL BE THE ONLY AMOUNT NECESSARY TO CURE OUTSTANDING DEFAULTS
 UNDER THE APPLICABLE CONTRACT OR LEASE UNDER BANKRUPTCY CODE
 SECTION 365(B), NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE
 CONTRACT OR LEASE, OR ANY OTHER DOCUMENT, AND THE APPLICABLE
 COUNTERPARTY SHALL BE FOREVER BARRED FROM ASSERTING ANY
 ADDITIONAL CURE OR OTHER AMOUNTS WITH RESPECT TO SUCH CONTRACT
 OR LEASE AGAINST THE DEBTORS, THE BUYER, OR THE PROPERTY OF ANY OF
 THEM.

          B. Adequate Assurance Objections

        Adequate Assurance Objections with respect to the assumption and assignment of a
 Contract or Lease identified on Exhibit A to the Buyer (or its known proposed assignee, if
 applicable) must be filed in accordance with the preceding paragraph by no later than May 23,
 2019 at 4:00 p.m. (prevailing Eastern Time).

     IF A COUNTERPARTY FAILS TO FILE WITH THE COURT AND PROPERLY
 SERVED A TIMELY ADEQUATE ASSURANCE OBJECTION, THE COUNTERPARTY

                                                  2
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40             Main Document
                                            Pg 40 of 57


 SHALL BE FOREVER BARRED FROM ASSERTING ANY OBJECTION WITH
 REGARD TO ADEQUATE ASSURANCE OF FUTURE PERFORMANCE OF THE
 APPLICABLE CONTRACT OR LEASE. THE BUYER (OR ITS DESIGNATED
 ASSIGNEE, IF APPLICABLE) SHALL BE DEEMED TO HAVE PROVIDED
 ADEQUATE ASSURANCE OF FUTURE PERFORMANCE WITH RESPECT TO THE
 APPLICABLE CONTRACT OR LEASE IN ACCORDANCE WITH BANKRUPTCY
 CODE SECTION 365(F)(2)(B), NOTWITHSTANDING ANYTHING TO THE
 CONTRARY IN THE CONTRACT OR LEASE, OR ANY OTHER DOCUMENT.

                               Assumption and Assignment Hearing

        The Assumption and Assignment Hearing shall be held before the Court on May 30, 2019,
 at 10:00 a.m. (prevailing Eastern Time).

                                     Additional Information

        Copies of the Motion and the Sale Order may be obtained free of charge at the website
 dedicated to the Debtors’ chapter 11 cases maintained by their claims and noticing agent and
 administrative advisor, Stretto, located at https://cases.stretto.com/sizmek/courtdocket.


 Dated: May 9, 2019                   /s/ Steven J. Reisman
 New York, New York                   KATTEN MUCHIN ROSENMAN LLP
                                      Steven J. Reisman, Esq.
                                      Cindi M. Giglio, Esq.
                                      Jerry L. Hall, Esq. (admitted pro hac vice)
                                      575 Madison Avenue
                                      New York, NY 10022
                                      Telephone: (212) 940-8800
                                      Facsimile: (212) 940-8876
                                      Email:       sreisman@kattenlaw.com
                                                   cindi.giglio@kattenlaw.com
                                                   jerry.hall@kattenlaw.com

                                      -and-

                                      Peter A. Siddiqui, Esq. (admitted pro hac vice)
                                      KATTEN MUCHIN ROSENMAN LLP
                                      525 W. Monroe Street
                                      Chicago, IL 60661
                                      Telephone: (312) 902-5455
                                      Email:      peter.siddiqui@kattenlaw.com

                                      Counsel to the Debtors and Debtors-in-Possession




                                                 3
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40      Main Document
                                            Pg 41 of 57



                                       Exhibit A to Cure Notice
                          (Assumed and Assigned Contracts and Leases)

                      Contract Counterparty                       Contract        Proposed Cure
                                                                                      Cost
  1.        42Digital GmbH                            ESA DSP                         $0.00
  2.        7 Interactive                             T&C Agmt                        $0.00
  3.        77 Agency S.r.l. (Milano)                 ESA DSP                         $0.00
  4.        7Hops.com Inc. (dba: ZergNet)             Trial SS DSP Order              $0.00
  5.        7Hops.com Inc. (dba: ZergNet)             MSA SS DSP                      $0.00
  6.        888 Holdings Public Limited Company                                       $0.00
            (Virtual Marketing Services (Gibraltar)   ESA DSP
            Limited)
  7.        Active International                      AMDT1 To Trade                  $0.00
  8.        Active International                      Trade Agmt                      $0.00
  9.        Ad Action                                 ESA DSP                         $0.00
  10.       ad2games GmbH                             AMDT1 to ESA DSP                $0.00
  11.       ad2games GmbH                             ESA DSP                         $0.00
  12.       Adapt Media Inc.                          SS DSP Order                    $0.00
  13.       AdBlot, Inc.                              Agency MSA DSP                  $0.00
  14.       AdBlot, Inc.                              SOW DSP                         $0.00
  15.       AdCellerant                               DSP Wk Order                    $0.00
  16.       Adcleek                                   ESA DSP                         $0.00
  17.       Address S.r.l.                            ESA DSP                         $0.00
  18.       Adgravitygroup S.L.                       ESA DSP                         $0.00
  19.       AdmobSphere S.r.l.                        ESA DSP                         $0.00
  20.       AdReady (CPX Interactive)                 AMDT2 to DSP Wk Order           $0.00
  21.       AdReady (CPX Interactive)                 AMDT1 to DSP Wk Order           $0.00
  22.       AdReady (CPX Interactive)                 DSP Wk Order                    $0.00
  23.       AdReady (CPX Interactive)                 MSA SS DSP                      $0.00
  24.       AdReady (CPX Interactive)                 ESA SaaS                        $0.00
  25.       AdRelated FZ-LLC                          SS DSP Order                    $0.00
  26.       Adsbenchpty Limited                       DSP DMP Order                   $0.00
  27.       AdsCompanion                              ESA DSP                         $0.00
  28.                                                 Adserving, SS DSP, DMP          $0.00
            Adsige Inc.
                                                      Order
  29.       AdSkyline Netowrk Technology Co.,                                         $0.00
                                                      SS DSP Order
            Ltd.
  30.       Adsocial S.A. de C.V.                     SS DSP Order                    $0.00
  31.       Advant Technology Ltd.                    ESA DSP                         $0.00
  32.       Advantage AMP, Inc.                       T&C AMDT to IAB V3              $0.00
  33.       AdverServe Digital Advertising Services                                   $0.00
                                                      AMDT to ESA Beta
            GmbH




 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40         Main Document
                                            Pg 42 of 57


                      Contract Counterparty                     Contract             Proposed Cure
                                                                                         Cost
  34.       AdverServe Digital Advertising Services                                      $0.00
                                                      ESA Beta SaaS
            GmbH
  35.       Adviso Conseil, Inc.                      Wk Order DSP DMP                   $0.00
  36.                                                 MSA DSP + EMP (90 day out          $0.00
            Adviso Conseil, Inc.
                                                      clause)
  37.       Affiperf Limited                          ESA DSP                            $0.00
  38.       Affiperf Limited                          ESA DSP                            $0.00
  39.       Agency of Record, LLC (dba: Quality                                          $0.00
                                                      Adserving, Managed DSP
            Produce)
  40.       AimClear, LLC                             SAS, SS DSP Order                  $0.00
  41.       Algortech Limited                         SS DSP Order                       $0.00
  42.       Alkemy S.p.a.                             ESA Beta SaaS                      $0.00
  43.       Alley Group Pty Ltd.                      ESA DSP FXD EMEA                   $0.00
  44.       Alliance Advertising & Marketing          MSA/SAS, DSP Order                 $0.00
  45.       Allstate (Esurance Insurance Services,    AMDT1 to IAB Terms (a              $0.00
            Inc.)                                     subsidiary of Allstate)
  46.       Allstate Insurance Company                PSA (X+1)                          $0.00
  47.       Alpha Digital Design Consultants (Aust)                                      $0.00
                                                      ESA DSP
            Pty Ltd.
  48.       American Express (InComm)                 Data Sharing Agmt                  $0.00
  49.       Amnet Italia S.r.l.                       AMDT1 to ESA                       $0.00
  50.       Amnet Italia S.r.l.                       ESA Beta SaaS                      $0.00
  51.       Amnet Reklamcilik ve Medya Iletisim                                          $0.00
                                                      ESA DSP
            Hizmetleri Tic. Ltd.
  52.       Amnet Spain, S.L.U.                       ESA DSP                            $0.00
  53.                                                 Supplier MSA - Global              $0.00
            Amplifi Technology Limited (Dentsu)
                                                      Dentsu MSA
  54.                                                 AMDT1 to Trading Agmt              $0.00
            AMS Media Group Limited                   2018 (AND, HARVEST
                                                      DIGITAL)
  55.       AMS Media Group Limited                   ESA Beta SaaS                      $0.00
  56.       Anheuser Busch InBev Procurement                                             $0.00
                                                      MSA (goods & srvs)
            GmbH
  57.       Annalect GmbH                             ESA Beta SaaS                      $0.00
  58.       Anyclip Ltd                               Wk Order DSP                       $0.00
  59.       AOR Dominicana S.r.l.                     All Srvs Order                     $0.00
  60.       Apple Inc.                                Global MSA & SOW                   $0.00
  61.                                                 Adnexus Agmt Buyer (w/             $0.00
            AppNexus
                                                      X+1)
  62.                                                 DisplayWords Agmt (w/              $0.00
            AppNexus
                                                      X+1)
  63.       AppNexus                                  Exchange Agmt                      $0.00



                                                  2
 139267876_392525-00001
19-10971-smb         Doc 160    Filed 05/09/19 Entered 05/09/19 18:39:40      Main Document
                                             Pg 43 of 57


                      Contract Counterparty                      Contract           Proposed Cure
                                                                                        Cost
  64.                                                  MapUID Supplement (to Data       $0.00
            AppNexus
                                                       Agmt)
  65.                                                  Data Management Platform         $0.00
            AppNexus
                                                       Agmt
  66.       ARC Science Ltd.                           AMDT1 to ESA Beta SaaS           $0.00
  67.       ARC Science Ltd.                           ESA Beta SaaS                    $0.00
  68.       Arkitekt Digital Reklam ve Pazarlama                                        $0.00
                                                       ESA DSP
            A.S.
  69.       Arrivalist Co.                             MSA (their)                      $0.00
  70.       Aruba S.p.A.                               ESA DSP                          $0.00
  71.                                                  ADDM3 (Rev Share for             $0.00
            Audience X
                                                       Transferred Accts)
  72.       Audience X                                 ADDM2 to ESA DSP                 $0.00
  73.       Audience X                                 ADDM1 to ESA DSP                 $0.00
  74.       Audience X                                 ESA DSP                          $0.00
  75.       Audion, SAS                                SS DSP Order                     $0.00
  76.                                                  Advertiser MSA DSP (Self         $0.00
            Bazaarvoice, Inc.
                                                       Srv & Mgd)
  77.                                                  SOW DSP Self Service (w/         $0.00
            Bazaarvoice, Inc.
                                                       Mgd Srv)
  78.       BE Media Group, LLC                        ESA DSP Self Serve               $0.00
  79.       Beijing Young'an Advertising Co. Ltd                                        $0.00
                                                       ESA DSP
            (trading as New Light Media)
  80.       Beintoo SpA                                SS DSP Order                     $0.00
  81.       Betsson Services Limited                   ESA DSP Self Service             $0.00
  82.       Better Search AB                           ESA Beta SaaS                    $0.00
  83.       Bidsprime Limited                          Combo Order                      $0.00
  84.       Bigpoint GmbH                              ESA DSP                          $0.00
  85.       BL IIeism ve Medya Hizmetleri A.S.         SS DSP Order                     $0.00
  86.       Blexr Limited                              ESA DSP                          $0.00
  87.       Blizzard Entertainment, Inc.               Advertiser MSA DMP               $0.00
  88.       Blue Moon Works, Inc.                      Srv Agmt                         $0.00
  89.       BoldWin Ltd.                               SS DSP Order                     $0.00
  90.       Booyah Advertising                         ADDM7 to SOW DSP                 $0.00
  91.       Booyah Advertising, Inc.                   ESA Beta SaaS                    $0.00
  92.                                                  ADDM5 to SOW (Sequential         $0.00
            Booyah Advertising, Inc.
                                                       Liability several)
  93.       Booyah Advertising, Inc.                   Agency MSA DSP                   $0.00
  94.       Booyah Advertising, Inc.                   ESA Beta SaaS                    $0.00
  95.                                                  ADDM1 TO 2018 MSA &              $0.00
            Booyah Networks, Inc.
                                                       All Srvs Order
  96.       Booyah Networks, Inc.                      All Srvs Order                   $0.00
  97.       Boraso S.r.l.                              ESA DSP                          $0.00


                                                   3
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40         Main Document
                                            Pg 44 of 57


                      Contract Counterparty                      Contract              Proposed Cure
                                                                                           Cost
  98.       BRAINtrust Marketing +                                                         $0.00
                                                       SS DSP & Adserving Order
            Communications
  99.       Bravonext SA (on behalf of                                                     $0.00
                                                       SOW DSP
            lastminute.com group)
  100.      Bravonext SA (on behalf of                 Data Processing Agmt (Exh           $0.00
            lastminute.com group)                      A)
  101.      Brill Media                                All Srvs Order                      $0.00
  102.      Brindis Events S.L.                        SS DSP Order                        $0.00
  103.      Cadreon CEE Kft.                           Affiliate Agmt (Hungary)            $0.00
  104.      Cadreon FZ LLC                             ESA DSP                             $0.00
  105.      Cadreon, LLC                               SOW DMP                             $0.00
  106.                                                 Affiliate Agmt (Cadreon India       $0.00
            Cadreon, LLC                               Private Limited) to MSA
                                                       DMP DSP
  107.                                                 Affiliate Agmt (IPG                 $0.00
            Cadreon, LLC                               Mediabrand, Copenhagen,
                                                       Denmark)
  108.                                                 Affiliate Agmt (IPG                 $0.00
            Cadreon, LLC
                                                       Mediabrand, S. Africa)
  109.                                                 Affiliate Agmt (Sweden under        $0.00
            Cadreon, LLC
                                                       IPG/IUM)
  110.      Cadreon, LLC                               AMDT7 to MSA                        $0.00
  111.      Cadreon, LLC                               Affiliate Agmt (Australia)          $0.00
  112.      Caesars Media UG                           ESA DSP                             $0.00
  113.      Cairns O'Neil Strategic Media Inc.         DSP Wk Order                        $0.00
  114.      CaptchaAD GmbH                             ESA DSP                             $0.00
  115.      Captify Technologies Limited               AMDT1 to Order                      $0.00
  116.      Captify Technologies Limited               Srvs Order                          $0.00
  117.      CBS Local Digital Media (division of                                           $0.00
                                                       SOW Ltr Agmt
            CBS Radio Inc.)
  118.      CBS Local Digital Media (division of                                           $0.00
                                                       SOW DSP (standard)
            CBS Radio Inc.)
  119.      CBS Local Digital Media (division of                                           $0.00
                                                       ESA DSP
            CBS Radio Inc.)
  120.      Chanel SAS                                 AMDT4 to extend                     $0.00
  121.      CIGNAL.IO LTD                              SS DSP, DMP Order                   $0.00
  122.      Citibank, N.A.                             AMDT1 (#SF-10506-2018)              $0.00
  123.      Citibank, N.A.                             Appendix D                          $0.00
  124.      Citibank, N.A.                             Wk Order4 (Bullseye)                $0.00
  125.      Clauwitz Innovations Private Limited       SS DSP Order                        $0.00
  126.      Clear Channel Outdoor, Inc.                AMDT2 to MSA                        $0.00
  127.      Clear Channel Outdoor, Inc.                AMDT1 to MSA                        $0.00



                                                   4
 139267876_392525-00001
19-10971-smb         Doc 160     Filed 05/09/19 Entered 05/09/19 18:39:40   Main Document
                                              Pg 45 of 57


                      Contract Counterparty                    Contract           Proposed Cure
                                                                                      Cost
  128.                                               EMP IO Rider (WITH 1PD           $0.00
            Clearly Contacts
                                                     data utilization & scope)
  129.      Click Chilli Limited                     ESA DSP                          $0.00
  130.      Coast Digital Limited                    AMDT1 to ESA DSP                 $0.00
  131.      Coast Digital Limited                    ESA DSP                          $0.00
  132.      Colgate Palmolive Comercial Ltda         SAS Order                        $0.00
  133.      Colgate Palmolive Company                AMDT1 to MSA                     $0.00
  134.      Collective, Inc.                         AMDT2                            $0.00
  135.      Compensa Bolsa de Intercambio S.L.       ESA DSP                          $0.00
  136.      ComunicacionCreativa Manifiesto, S.L.    Order                            $0.00
  137.      Connected Interactive Inc.               SS DSP Order                     $0.00
  138.      Constellation Consulting Ibérica, S.L.   SS DSP Order                     $0.00
  139.      Contactica                               All Srvs Order                   $0.00
  140.      Contagion M Limited                      Srv Agmt                         $0.00
  141.      Cossette Communications Inc.             Advertiser MSA DMP DSP           $0.00
  142.                                               Affiliate Adopting Agmt to       $0.00
            CPXI Asia Pte Ltd.
                                                     DSP
  143.      Crave + Lamb Ltd                         ESA SaaS (EMEA)                  $0.00
  144.      Cross Tech Lab Ltd.                      SS DSP Order                     $0.00
  145.      Crossmedia                               MSA Beta                         $0.00
  146.      Croud Inc Ltd                            DSP Order                        $0.00
  147.      Cutwater-San Francisco                   DSP Wk Order                     $0.00
  148.      Cyber Communications, Inc. (CCI)         Alliance Agmt                    $0.00
  149.                                               SRV USE AGMT (OpenX in           $0.00
            Cyber Communications, Inc. (CCI)
                                                     Japan)
  150.      DataFirst GmbH                           ESA DSP                          $0.00
  151.      Dentsu Dominicana S.r.l.                 Adserving, SS DSP Order          $0.00
  152.      Designsentory                            Open Ad Order                    $0.00
  153.      Dewynters Limited                        Srvs Agmt                        $0.00
  154.      DFS Italia Srl                           ESA DSP Self Service             $0.00
  155.      Diamond Merckens Hogan, Inc.             Agency MSA DSP                   $0.00
  156.                                               SOW DSP Self Service (w/         $0.00
            Diamond Merckens Hogan, Inc.
                                                     Mgd Srv)
  157.      Dicom, Inc.                              AMDT1 to DSP Wk Order            $0.00
  158.      Dicom, Inc.                              PMP DSP Wk Order                 $0.00
  159.      Dievision Media & Solutions GmbH         AMDT1 to ESA DSP                 $0.00
  160.      Dievision Media & Solutions GmbH         ESA DSP                          $0.00
  161.      Digging Interacitve Ltd.                 SS DSP Order                     $0.00
  162.      Digital Group Branch S.L.                ESA DSP                          $0.00
  163.      Digital Infusion Pvt. Ltd.               ESP Beta SaaS                    $0.00
  164.      DigitaLand                               DSP Wk Order                     $0.00
  165.      Digitouch Dijital Pazarlama ve Medya                                      $0.00
                                                     ESA DSP
            A.S.

                                                5
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40    Main Document
                                            Pg 46 of 57


                      Contract Counterparty                  Contract           Proposed Cure
                                                                                    Cost
  166.      Digitouch S.r.l.                       AMDT2 TO ESA DSP                 $0.00
  167.      Digitouch S.r.l.                       AMDT1 TO ESA DSP                 $0.00
  168.      Digitouch S.r.l.                       ESA Beta SaaS self service       $0.00
  169.      Diray Media, Inc.                      Wk Order DSP                     $0.00
  170.      Direct Source Media Ltd.               SOW DSP (trial)                  $0.00
  171.      Direct Source Media Ltd.               Agency MSA DSP                   $0.00
  172.      Discover Products Inc.                 AMDT2 to SOW                     $0.00
  173.      Discover Products Inc.                 SOW Sch8 to MSA 2008             $0.00
  174.      Discover Products Inc.                 SOW Sch7 to MSA 2008             $0.00
  175.      DISH Network LLC                       Terms of Service                 $0.00
  176.      DK Solutions Spa                       DSP Wk Order                     $0.00
  177.      DMWD GmbH                              ESA DSP                          $0.00
  178.      DOTC Pte. Ltd.                         SS DSP Order                     $0.00
  179.      Double Digit Ltda                      SS DSP Order                     $0.00
  180.      Dr Pepper Snapple Group, Inc.          MSA PMPS                         $0.00
  181.                                             Programmatic Mrking              $0.00
                                                   Platform & Srvs (PMPS)
            Dr Pepper Snapple Group, Inc.
                                                   SOW Managed Srv Media
                                                   (fxd)
  182.                                             Dropbox Internal User SaaS       $0.00
            Dropbox, Inc.
                                                   Order, Agmt & DPA
  183.      Drumbeat Digital LLC (dba Heartbeat                                     $0.00
                                                   Media Buy Agmt|T&Cs
            Ideas)
  184.      Earth Networks                         MSA Aud Acc                      $0.00
  185.      eBay (UK) Limited                      MSA Aud Acc                      $0.00
  186.      Ecrans & Media SAS                     ESA DSP                          $0.00
  187.      Edmunds.com, Inc.                      MSA Aud Acc                      $0.00
  188.      E-Global Trade & Finance               SS DSP Order                     $0.00
  189.      Email Addicts AB                       ESA DSP                          $0.00
  190.      EMX Digital, LLC                       DSP Wk Order                     $0.00
  191.      Engaging Communications PTY Ltd.       ESA DSP                          $0.00
  192.      ePharmacy Group Pty Ltd                ESA DSP                          $0.00
  193.      Equmedia XL, S.A.                      ESA DSP                          $0.00
  194.      eTargetMedia.com, LLC                  SOW                              $0.00
  195.      eToro Group Limited                    SS DSP Order                     $0.00
  196.      Evite, LLC                             PMP DSP Wk Order                 $0.00
  197.      Evolution People S.r.l.                ESA DSP                          $0.00
  198.      Excitant LLC                           DSP Wk Order                     $0.00
  199.      Experience TEN Korlatolt Felelossegu                                    $0.00
                                                   ESA DSP
            Tarsasag
  200.      Eye Popper Digital LLC                 Wk Order DSP                     $0.00
  201.      EyeRB Media                            MSA DSP SS                       $0.00
  202.      EyeRB Media                            Wk Order DSP SS (28% fxd)        $0.00

                                               6
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40        Main Document
                                            Pg 47 of 57


                      Contract Counterparty                     Contract             Proposed Cure
                                                                                         Cost
  203.      Face2Trade Inc.                           ESA DSP                            $0.00
  204.      Fashion Media Inc.                        SS DSP Order                       $0.00
  205.      Fiber Ads Media Co., Ltd.                 SS DSP Order                       $0.00
  206.      Financial Engines, Inc.                   SOW DMP                            $0.00
  207.      Firehouse, Ltd.                           All Srvs Order                     $0.00
  208.      Firstly SP Zoo Sp.k.                      SS DSP Order                       $0.00
  209.      Forest View Sole Shareholder Co. Ltd      SS DSP Order                       $0.00
  210.      Found Search Marketing                    SOW DSP                            $0.00
  211.      Fresh Toast B.V.                          ESA DSP Agmt                       $0.00
  212.      Gamesys (Gibraltar) Limited               ESA DSP                            $0.00
  213.      Gamesys US LLC                            ESA DSP (New Jersey only)          $0.00
  214.      Gaming Performance GmbH                   Cooperation Agmt                   $0.00
  215.      GAN Plc (Gameaccount Nevada, Inc.)        ESA DSP                            $0.00
  216.      Ganem Group (G Asociados SA De CV)        Order SS DSP                       $0.00
  217.      Genart Medya Reklamcilik Iletisim                                            $0.00
                                                      Srvs Agmt
            Ticaret A.S.
  218.      Geotag S.r.l.                             ESA DSP                            $0.00
  219.      Ghost Management (Weedmaps Media,                                            $0.00
                                                      SS DSP
            Inc.)
  220.      Global Midia Representacoes Ltda          SOW DMP                            $0.00
  221.      Global Midia Representacoes Ltda                                             $0.00
                                                      SOW DSP
            (Digital Group) (Digital Consultoria)
  222.      Global New Media LLC (dba: Blue                                              $0.00
                                                      SS DSP Order
            Allen)
  223.      Global Promoting Services Ltd (Swifter)   SS DSP Order                       $0.00
  224.      GloMobi Limited                           SS DSP, Peer39 Order               $0.00
  225.      Go With Media, LLC                        Srvs Order                         $0.00
  226.                                                MSA (SFDC acct: Apogee             $0.00
            Goft & Tennis Pro Shop, Inc.
                                                      Results)
  227.                                                SS DSP Order (SFDC acct:           $0.00
            Goft & Tennis Pro Shop, Inc.
                                                      Apogee Results)
  228.                                                Measurement Partner                $0.00
            Google LLC
                                                      Program Agmt
  229.      Grabit Interactive Media Inc.             PMP DSP DMP                        $0.00
  230.      Grabit Interactive Media Inc.             PMP DSP Wk Order                   $0.00
  231.      GroupM Asia Pacific Holdings Pte Ltd.     AMDT4 to Srv Agmt                  $0.00
  232.                                                Fourth Side Ltr (GroupM            $0.00
            GroupM LATAM                              Latam) Falabella rates no
                                                      longer apply
  233.                                                Third Side Ltr to ADDM to          $0.00
            GroupM LATAM                              3rd Party Advertising Vendor
                                                      Agmt 2016 03 01



                                                7
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40         Main Document
                                            Pg 48 of 57


                      Contract Counterparty                       Contract           Proposed Cure
                                                                                         Cost
  234.      GroupM Medya Hizmetleri Ticaret Ltd.                                         $0.00
                                                        ESA DSP
            STI
  235.      GroupM Plus S.r.l.                          ESA DSP                          $0.00
  236.      GroupM Publicidad Worldwide S.A.            ESA DSP                          $0.00
  237.      GroupM S.r.l.                               ESA DSP                          $0.00
  238.      GroupM S.r.l. (GroupM Italia S.r.l.)        AMDT2 to ESA DSP 2016 08         $0.00
            Wavemaker Global Ltd.                       01
  239.      GSD&M                                       SOW re: IO T&C                   $0.00
  240.      Gupta Media Holdings LLC                    ESA Beta SaaS                    $0.00
  241.      Gupta Media Holdings LLC                    ESA Beta SaaS                    $0.00
  242.      H2O Media Inc.                              DSP Wk Order                     $0.00
  243.      Havas Media S.r.l.                          ESA DSP                          $0.00
  244.      Healthination, Inc.                         MSA Aud Acc                      $0.00
  245.      Henkel Corporation                          DMP, DSP Order                   $0.00
  246.      Hensikt AS                                  ESA DSP                          $0.00
  247.      Hercules Media Sagl                         ESA DSP                          $0.00
  248.      Heureka Huge Idea Sp.z o.o. Sp.                                              $0.00
                                                        SS DSP Order
            komandytowa
  249.      HICMOBILE S.r.l.                            ESA DSP                          $0.00
  250.      High End Shopping SL                        AMDT1 to ESA DSP                 $0.00
  251.      High End Shopping SL                        ESA DSP                          $0.00
  252.      Horizon Media, Inc.                         ADDM2                            $0.00
  253.                                                  Mission Control Beta |           $0.00
            HowCom AB
                                                        Enterprise SaaS (EMEA)
  254.      HRHH Hotel/Casino, LLC                      Advertising Agmt                 $0.00
  255.      Huanqiu Internet Media Info Co., Ltd.       SS DSP Order                     $0.00
  256.      Huddled Masses                              DSP Wk Order                     $0.00
  257.                                                  3rd Party Marketing Vendor       $0.00
            Hulu, LLC
                                                        T&C (DMP)
  258.                                                  3rd Party Marketing Vendor       $0.00
            Hulu, LLC
                                                        T&C
  259.      Hulu, LLC                                   Advertising Agmt                 $0.00
  260.      HyperTv, Inc.                               ESA DSP                          $0.00
  261.      HyperTv, Inc.                               ESA DSP                          $0.00
  262.      iCrossing-Puerto Rico LLC                   PMP DSP Wk Order                 $0.00
  263.      Idmedios Latam Spa                          SS DSP Order                     $0.00
  264.      Imperial Sales & Marketing GmbH             MSA DSP fixed                    $0.00
  265.      IMW Agency                                   DSP Wk Order                    $0.00
  266.      Incomm Holdings Inc.                        PMP Wk Order                     $0.00
  267.      Indato Digital S.r.l.                       MSA DSP, WK Order DSP            $0.00
  268.      Inflr Atividades De Internet S.A.           SS DSP Order                     $0.00
  269.      ING Bank N.V. Sucursal en España            Srvs Agmt                        $0.00
  270.      Inka Marketing Estrategico SL               SS DSP Order                     $0.00

                                                    8
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40      Main Document
                                            Pg 49 of 57


                      Contract Counterparty                 Contract              Proposed Cure
                                                                                      Cost
  271.      Inka Marketing Estrategico SL          ESA DSP                            $0.00
  272.      Innovana Thinklabs Limited             DSP Order                          $0.00
  273.      Intenseln Pty Ltd                      Adserving, SS DSP Order            $0.00
  274.      Intermedia Analytics, LLC              PMP DSP Wk Order                   $0.00
  275.      InternatIonal Business Machines        ADMT1 to SOW                       $0.00
            Corporation (IBM)                      (#CW2908967)
  276.      InternatIonal Business Machines                                           $0.00
                                                   SOW (#CW2908967)
            Corporation (IBM)
  277.      InternatIonal Business Machines         Supplier Relationship Agmt        $0.00
            Corporation (IBM)                       (CW2908935)
  278.      iQuanti                                 MSA SS DSP                        $0.00
  279.      iQuanti                                 SOW SS DSP                        $0.00
  280.      JJ Marketing Ltd.                       ESA DSP                           $0.00
  281.      Journey Further Limited                 ESA DSP                           $0.00
  282.      JPMorgan Chase                          AMDT3 to CW732383                 $0.00
  283.                                              AMDT2 CW 830276                   $0.00
            JPMorgan Chase                          EXTENDS Schedule
                                                    CW732383
  284.      K2 Media S.A.                           ESA DSP                           $0.00
  285.      Kaspersky Lab UK Ltd.                   AMDT1 to Media Svrs Agmt          $0.00
  286.                                              DSP ADDM1 to MSA Aud              $0.00
            Kayak Software Corporation
                                                    Acc
  287.      Kayak Software Corporation              MSA Aud Acc                       $0.00
  288.      Keymantics                              Srvs Agmt                         $0.00
  289.      Koi Americas LLC                        SS DSP Order                      $0.00
  290.      Koordinat Medya Hizmetleri Ticaret A.S. Srvs Agmt                         $0.00
  291.      Krt Marketing, Inc.                     SS DSP Order                      $0.00
  292.      KS Digital Media Limited                SS DSP Order                      $0.00
  293.      Kumma Ltd                               ESA DSP                           $0.00
  294.      Lafleur Marketing, LLC                  SS DSP & Adserving Order          $0.00
  295.      Latinworks Marketing, LLC               AMDT2 to Srv Agmt                 $0.00
  296.      Leadsense FZC                           SS DSP Order                      $0.00
  297.      Lecturio GmbH                           ESA DSP Agmt                      $0.00
  298.      Like Reply S.r.l. con Socio Unico       ESA DSP                           $0.00
  299.                                              AMDT1 to ESA DSP FXD              $0.00
            Lippupiste Oy
                                                    EMEA
  300.      Lippupiste Oy                           ESA DSP FXD EMEA                  $0.00
  301.      Local Corporation                       ESA DMP                           $0.00
  302.      Logitravel S.L.                         ESA DSP                           $0.00
  303.      Lottomatica Scommesse s.r.l.            Order #45012712                   $0.00
  304.      Lottomatica Scommesse s.r.l.            Order #45011878                   $0.00
  305.      Louder Digital Pty Ltd                  ESA DSP                           $0.00
  306.      Luisa Via Roma Spa                      ESA DSP                           $0.00

                                              9
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40      Main Document
                                            Pg 50 of 57


                      Contract Counterparty                    Contract            Proposed Cure
                                                                                       Cost
  307.      M&R Strategic Services, Inc.               AMDT2 to SOW DMP                $0.00
  308.      M&R Strategic Services, Inc.               ADMT1                           $0.00
  309.      Mais Clicks Publicidade Ltda.              PMP DSP Wk Order                $0.00
  310.      Manta Media, Inc.                          SS DSP Order                    $0.00
  311.      Manta Media, Inc.                          ESA DSP                         $0.00
  312.      Marketing Orchestration, Inc.              PMP DMP DSP Wk Order            $0.00
  313.      Marmalade Digital Private Limited          SS DSP Order                    $0.00
  314.      Mashable                                   MSA Aud Acc                     $0.00
  315.      Media Capital Fund, LLC (Latin3)           ESA DSP                         $0.00
  316.                                                 SOW DMP (Grupo Televisa,        $0.00
            Media Capital Fund, LLC | Latin 3
                                                       S.A.B.)
  317.                                                 Channel Partner MSA DSP &       $0.00
            Media Capital Fund, LLC | Latin 3          DMP and Sch1 End User
                                                       Agmt
  318.      Media Diamond S.L.                         ESA DSP                         $0.00
  319.      Media Direct, SIA                          DMP, SS DSP Order               $0.00
  320.      Media IQ Digital Ltd.                      Srvs Agmt                       $0.00
  321.      Media Italia S.p.A.                        SS DSP Order                    $0.00
  322.      Media Italia S.p.A.                        ESA Beta SaaS                   $0.00
  323.      Media Nation                               PMP DSP Wk Order                $0.00
  324.      Media Works S.A. of PL                     ESA DSP                         $0.00
  325.                                                 Srvs Agmt for Toyota            $0.00
            Mediabrands S.A.
                                                       Argentina
  326.      MediaMath, Inc.                            AMDT3                           $0.00
  327.      Mediasurfer Inc.                           SS DSP                          $0.00
  328.      Mediavo, Inc.                              SS DSP Order                    $0.00
  329.      MediaWallah LLC                            Srvs Order                      $0.00
  330.      Melia Hotels International S.A             Pixel Agmt                      $0.00
  331.      Melia Hotels International S.A.            Data Usage Agmt                 $0.00
  332.      Melia Hotels International S.A.            ESA Beta                        $0.00
  333.      Merkle, Inc.                               AMDT1 to SOW DSP                $0.00
  334.      Merkle, Inc.                               EMP SOW                         $0.00
  335.      Merkle, Inc.                               Platform Data Lic Agmt          $0.00
  336.      Merkur Interactive Services GmbH           ESA DSP                         $0.00
  337.      Meyocks Group Inc.                         PMP DSP Wk Order                $0.00
  338.      MFM Investment Ltd                         ESA DSP                         $0.00
  339.      Microsoft Corporation                      Supplier Services Agmt          $0.00
  340.      Milestone Integrated Marketing Inc.        Adserving, managed DSP          $0.00
  341.                                                 AMDT1 to Variation Srv          $0.00
            Mindshare Media UK Limited
                                                       Agmt
  342.      Mindshare UK Limited (on behalf of                                         $0.00
                                                       ADDM (for Nikon GmbH)
            GroupM EMEA)



                                                  10
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40       Main Document
                                            Pg 51 of 57


                      Contract Counterparty                      Contract          Proposed Cure
                                                                                       Cost
  343.      Mindspark Interactive Network, Inc. (and                                   $0.00
            its affiliate IAC Search & Media Europe,   DSP Wk Order
            Ltd.)
  344.      Mister Bell                                Order SS DSP                    $0.00
  345.      Mobile Cloud Media (HK) Limited            ESA DSP                         $0.00
  346.      Mobile Gold Media Inc.                     ESA DSP                         $0.00
  347.      Momondo A/S                                ESA DSP                         $0.00
  348.      Morgan & Morgan, P.A.                      PMP DSP Wk Order                $0.00
  349.      Mortenson Kim, Inc.                        ADDM1 to Srv Agmt               $0.00
  350.      Mortenson Kim, Inc.                        Srv Agmt                        $0.00
  351.      MountainLab Limited                        SS DSP Order                    $0.00
  352.      Moving Up S.r.l.                           ESA DSP                         $0.00
  353.      My Media SAS                               ESA DSP                         $0.00
  354.      Myntelligence Limited                      ESA DSP                         $0.00
  355.      National Cinemedia, LLC                    AMDT2 to SOW DSP                $0.00
  356.      National Cinemedia, LLC                    MSA & Order                     $0.00
  357.      National Cinemedia, LLC                    ADDM1 to ESA                    $0.00
  358.      National Cinemedia, LLC                    ESA SAAS                        $0.00
  359.      National Media, Inc.                       ESA DMP DSP                     $0.00
  360.      NBCUniversal Media, LLC                    Data Agmt (Allstate)            $0.00
  361.      Neodigital Iletisim Danismanlik Ticaret                                    $0.00
                                                       SS DSP Order
            Limited Sirketi
  362.      Net Online Ltd. (Net Natives)              ESA DSP                         $0.00
  363.      Netidea Webranking S.r.l.                  ESA DSP                         $0.00
  364.      Newscore Media LLC                         SS DSP Order                    $0.00
  365.      Nickel Media Inc.                          Combo Order                     $0.00
  366.      Nova Expressao Planeamento de Media e                                      $0.00
                                                       ESA DSP
            Publicidade S.A.
  367.      Nowell Marketing Limited (Osiris           MSA (agency: OSIRIS             $0.00
            Trading (PTY) Ltd                          TRADING (PTY) LTD)
  368.      NVIDIA Corporation                         All Srvs Order                  $0.00
  369.      Nyheter365 AB                              ESA DSP                         $0.00
  370.      ocono GmbH                                 ESA DSP                         $0.00
  371.      Off Base                                   PMP DSP Wk Order                $0.00
  372.      Office of Experience, LLC                  SS DSP Order                    $0.00
  373.      OMD Dominicana S.r.l.                      DSP Wk Order                    $0.00
  374.      Omnicom Media Group S.r.l.                 ESA DSP                         $0.00
  375.      Omnicom Media Group SA PTY LTD             All Srvs Order                  $0.00
  376.      Omnicon Media Group Holdings Inc.          MSA DSP DMP                     $0.00
  377.      Omnyway Inc.                               All Srvs Order                  $0.00
  378.      Omnyway Inc.                               MSA DSP, adserving              $0.00
  379.                                                 Data Processing Agmt,           $0.00
            One Source Virtual, Inc.
                                                       ADDM1 & APPDX 1, 2, 3

                                                11
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40   Main Document
                                            Pg 52 of 57


                      Contract Counterparty                 Contract           Proposed Cure
                                                                                   Cost
  380.      one2one Media, LLC (dba: one2one        SOW Addressable TV,            $0.00
            Addressable)                            (agency: GSD&M)
  381.      one2one Media, LLC (dba: one2one                                       $0.00
                                                    Srvs Agmt
            Addressable)
  382.      Online Media Partners GmbH            ESA DSP                          $0.00
  383.      Oportunidades Canarias SL             ESA DSP                          $0.00
  384.      Optdcom Teknoloji Yatirim A.S.        AMDT1 to ESA DSP                 $0.00
  385.      Optdcom Teknoloji Yatirim A.S.        ESA DSP                          $0.00
  386.      OptiKom Media GmbH                    ESA DSP                          $0.00
  387.      Optimus Consulting LLC                Agency MSA DSP                   $0.00
  388.      Optimus Consulting LLC                SOW DSP (see Terms Sheet)        $0.00
  389.      Orion Worldwide LLC                   MSA (#N314)                      $0.00
  390.      Orion Worldwide LLC                   AMDT1 to Media Agmt              $0.00
  391.                                            Media Agmt (for Universal        $0.00
            Orion Worldwide LLC
                                                  McCann for MEDC) #N289
  392.      Papaya Group Co Limited               SS DSP Order                     $0.00
  393.      Parallel Software Development Company Srvs Order                       $0.00
  394.      Partenaire Regie                      Trading Agmt                     $0.00
  395.      Pashadv S.r.l.                        ESA DSP                          $0.00
  396.      Peel Technologies, Inc.               MSA Aud Acc                      $0.00
  397.      Perfect Media Network Ltd.            All Srvs Order                   $0.00
  398.      Peter A. Mayer Advertising Inc.       DSP                              $0.00
  399.      Pilot Hamburg GmbH und Co. KG         DSP Eval Agmt                    $0.00
  400.      Plarium Europe SARL                   ESA DSP                          $0.00
  401.                                            MSA DMP (Hosted                  $0.00
            PNC Bank, National Association
                                                  Technology Agmt)
  402.      Portavoz Comunicaciones Integradas SL SS DSP Order                     $0.00
  403.      PowerPHYL Media Solutions             SS DSP Order                     $0.00
  404.      Priceline.com, LLC                    MSA Aud Acc                      $0.00
  405.      Procter & Gamble Company              Third Party Tag Agmt             $0.00
  406.      Procter & Gamble Company              AMDT2 to Wk Order1               $0.00
  407.      Procter & Gamble Company              AMDT1 to Wk Order1               $0.00
  408.      Programatik Reklam Bilisim                                             $0.00
                                                  SOW DSP Sifiraracal
            Organizasyon Tic. Ltd. Sti.
  409.      Programatik Reklam Bilisim                                             $0.00
                                                  SOW DSP Moda Merve
            Organizasyon Tic. Ltd. Sti.
  410.      Programatik Reklam Bilisim                                             $0.00
                                                  SOW DSP Media Click
            Organizasyon Tic. Ltd. Sti.
  411.      Programatik Reklam Bilisim                                             $0.00
                                                  SOW DSP Eti Bilgisayar
            Organizasyon Tic. Ltd. Sti.
  412.      Programatik Reklam Bilisim                                             $0.00
                                                  ESA DSP
            Organizasyon Tic. Ltd. Sti.



                                               12
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40     Main Document
                                            Pg 53 of 57


                      Contract Counterparty                    Contract           Proposed Cure
                                                                                      Cost
  413.      Programatik Reklam Bilisim                                                $0.00
                                                     Srvs Agmt
            Organizasyon Tic. Ltd. Sti.
  414.      Proper Digital Marketing Agency                                           $0.00
                                                     ESA DSP
            Helsinki (P+SBD)
  415.      Publicis Media Italy S.r.l.              ESA DSP                          $0.00
  416.      Publicis Media Italy S.r.l.              AMDT1 to ESA                     $0.00
  417.      Publicis Media, Inc.                     AMDT7 to extend DSP              $0.00
  418.      Publisher's International PTY Ltd        DSP Order                        $0.00
  419.      Pumpkin Labs Inc.                        SS DSP Order                     $0.00
  420.      PureWOW                                  MSA Aud Acc                      $0.00
  421.      QuinStreet, Inc.                         MSA Aud Acc                      $0.00
  422.      Quisma GmbH (Light Reaction)             ESA Self Serve DSP               $0.00
  423.                                               SOW DSP Self Service (w/         $0.00
            Quotient Technology Inc.
                                                     Mgd Srv) (aka Coupons.com)
  424.      RCW, Inc. (M. Gemi)                      EMP (Audience & Insights)        $0.00
  425.      ReachAd GmbH                             SS DSP Order                     $0.00
  426.      Red Bull GmbH                            Srv Agmt                         $0.00
  427.      Red Bull GmbH                            Framework Agmt                   $0.00
  428.      Red Media Consulting AS                  ESA DSP                          $0.00
  429.                                               Mobile Attribution Agmt &        $0.00
            Reddit, Inc.
                                                     DPA
  430.      Resolution Media GmbH (aka OMG)          AMDT2 to ESA DSP                 $0.00
  431.      Resolution Media GmbH (aka OMG)          ESA Beta SaaS                    $0.00
  432.      Reveal Content                           SS DSP Order                     $0.00
  433.      Revenue Engineers B.V.                   AMDT1 to ESA DSP                 $0.00
  434.      Revenue Engineers B.V.                   ESA DSP                          $0.00
  435.      Rise Interactive                         ESA DSP                          $0.00
  436.      RIUSA II SA                              SS DSP Order                     $0.00
  437.                                               Srv Agmt (for RFP - basic        $0.00
            RobbinsKersten Direct, LLC               agmt to get started, then
                                                     campaigns)
  438.      ROI Media Consultants                    AMDT1 to SOW DSP                 $0.00
  439.      ROI Media Consultants                    Agency MSA DSP                   $0.00
  440.      ROI Media Consultants                    SOW DSP                          $0.00
  441.      Roket Media Ltd                          ESA DSP                          $0.00
  442.      Rousemobi Limited                        SS DSP Order                     $0.00
  443.      S&P Global Inc.                          SS DSP Order                     $0.00
  444.      SCL Elections Ltd. (aka Cambridge                                         $0.00
                                                     AMDT1 to SOW DMP DSP
            Analytica)
  445.      Scoppechio, Inc.                         ESA DSP                          $0.00
  446.      Search Optics, LLC                       ADMT to SOW (extend)             $0.00
  447.      Search Optics, LLC                       ESA BETA DSP                     $0.00
  448.      Seeking Alpha Ltd.                       MSA Audience Accelerator         $0.00

                                                13
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40     Main Document
                                            Pg 54 of 57


                      Contract Counterparty                    Contract           Proposed Cure
                                                                                      Cost
  449.      Selectivv Europe SP zoo                  ESA DSP                          $0.00
  450.      Six Continents Hotels, Inc. (IHG)        Advertising Agmt                 $0.00
  451.      Sizmek Technologies, Inc.                AMDT1 to WK ORDER DSP            $0.00
  452.                                               Affiliate Adopting Agmt to       $0.00
            Sizmek Technologies, Inc.
                                                     MSA DSP (Australia)
  453.      Sizmek Technologies, Inc.                WK ORDER DSP                     $0.00
  454.      Sky Section Reklamcilik Organizasyon                                      $0.00
                                                     ESA DSP
            Ve Danismanlik Limited Sirketi
  455.      Smart Reach Digital, LLC (a subsidiary                                    $0.00
            of Entercom Communications Corp) (fka    AMDT1 to SOW DSP &
            CBS Local Digital Media (division of     Assignment
            CBS Radio Inc.)
  456.      Social Boom LLC                          ESA DSP                          $0.00
  457.      Something Massive, LLC                   SAS Order                        $0.00
  458.      Sony Interactive Entertainment LLC       Srvs Agmt                        $0.00
  459.      Sony Interactive Entertainment Network                                    $0.00
                                                     Srvs Agmt
            America LLC
  460.      Sony Interactive Entertainment Network   MSA Srv Agmt (they use our       $0.00
            America LLC                              software and we active)
  461.      SoSoAds Limited                          SS DSP, Peer39 Order             $0.00
  462.      Spacedealer GmbH                         ESA DSP                          $0.00
  463.      Sparc Media PTY LTD                      ESA DSP                          $0.00
  464.      Spectrum Communications (Pvt.) Ltd.      MSA & SS DSP Order               $0.00
  465.      Spigot, Inc.                             Srv Order                        $0.00
  466.      Spinach Advertising Pty Ltd              AMDT1 to ESA DSP                 $0.00
  467.      Spinach Advertising Pty Ltd              ESA DSP                          $0.00
  468.      SPM Marketing & Communciations           MSA Trial SS DSP                 $0.00
  469.      Starcom Mediavest Group, Inc.            AMDT6                            $0.00
  470.      Starcom Mediavest Group, Inc.            AMDT4 to Srv Agmt                $0.00
  471.      Starcom Mediavest Group, Inc.            Srv Agmt                         $0.00
  472.      Starcom Mediavest Group, Inc.            AMDT1 to Srv Agmt                $0.00
  473.      Starcom Mediavest Group, Inc.            AMDT2 to Srv Agmt                $0.00
  474.      Starcom Mediavest Group, Inc.            AMDT3 to Srv Agmt                $0.00
  475.      Starcom Worldwide Limited                AMDT2 (FCA)                      $0.00
  476.      Starmobi Limited                         SS DSP Order                     $0.00
  477.      Statiq Limited                           MSA Channel Partner              $0.00
  478.      Stinson Partners (dba Beeby Clark                                         $0.00
                                                     Media DSP Agmt (X+1)
            Meyler | BCM)
  479.      Storm (ID) Ltd                           ESA DSP                          $0.00
  480.      Sublime Skinz Ltd.                       Managed DSP Order                $0.00
  481.      SuprNation Services Ltd.                 ESA DSP                          $0.00
  482.      Survata, Inc.                            SS DSP Order                     $0.00



                                                14
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40        Main Document
                                            Pg 55 of 57


                      Contract Counterparty                    Contract              Proposed Cure
                                                                                         Cost
  483.                                               Data Flow Agmt - Srvs in            $0.00
                                                     Digital Marketing Agmt
            Swisscom (Schweiz) AG                    #5200000711 (to sit alongside
                                                     the managed service Media
                                                     IO business)
  484.      Symphony                                 3rd Party API Users                 $0.00
  485.      Tailwind EMEA Holdings Ltd               SAS. SS DSP Order                   $0.00
  486.      Taptica Limited                          SS DSP Order                        $0.00
  487.      Target Marketing & Communications                                            $0.00
                                                     Adserving, SS DSP Order
            Inc.
  488.                                               AMDT2 (SS DSP) to 2009              $0.00
            TCAA, Inc.
                                                     Srv Agmt
  489.      Teyame 360 S.L.                          ESA DSP                             $0.00
  490.      Thalamus, Inc.                           SAS, SS DSP Order                   $0.00
  491.      The Auto Club Group                      All Srvs Order                      $0.00
  492.      The Basement Inc.                        Managed & SS DSP Order              $0.00
  493.      The Craft Media Company SL               ESA DSP                             $0.00
  494.      The Economist Newspaper Ltd.             ESA DSP                             $0.00
  495.      The Economist Newspaper NA, Inc.         MSA Audience Accelerator            $0.00
  496.      The Gary Group                           ADDM3 to Srv Agmt                   $0.00
  497.      The Halo Group                           ESA DSP                             $0.00
  498.      The Hiebing Group, Inc.                  AMDT2 to Srv Agmt                   $0.00
  499.      The Level Group S.r.l                    ESA DSP                             $0.00
  500.      The New York Times Company               AMDT1 to Publisher                  $0.00
  501.                                               AMDT1 to MSA (Papa                  $0.00
            The Press Association Limited
                                                     John's)
  502.      The Press Association Limited            MSA (Papa John's)                   $0.00
  503.      The Quantium Group Pty Ltd               Media Agency Agmt                   $0.00
  504.      The Richards Group                       SOW DMP (MD Anderson)               $0.00
  505.      The Trigger Company AB                   ESA DSP                             $0.00
  506.      Thermo Fisher Scientific Inc.            SOW2                                $0.00
  507.      Thermo Fisher Scientific Inc.            SOW1                                $0.00
  508.      ThreePipe Communications Ltd.            ESA DSP                             $0.00
  509.      Time + Space Media Limited               Trading Agmt                        $0.00
  510.      Tisoomi GmbH                             ESA DSP                             $0.00
  511.      TMRW London Limited (t/a                                                     $0.00
                                                     ESA DSP
            TomorrowTTH)
  512.      Toll Brothers, Inc.                      Srvs Agmt                           $0.00
  513.      Tommie Copper, Inc.                      SOW1 EMP                            $0.00
  514.      Tradedoubler Espana SL                   ESA DSP                             $0.00
  515.      Trilegiant Corporation                   MSA DMP (Affinion)                  $0.00
  516.      Trulia                                   MSA Audience Accelerator            $0.00



                                                15
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40        Main Document
                                            Pg 56 of 57


                      Contract Counterparty                      Contract            Proposed Cure
                                                                                         Cost
  517.      Trusted Media Brands, Inc. (The                                              $0.00
                                                       PMP DSP Wk Order
            Reader's Digest Association Inc.)
  518.      TTNET A.S.                                 ESA DSP                           $0.00
  519.      Tungsten Network Limited                   SOW DMP (managed)                 $0.00
  520.      Turbo S.r.l.                               ESA Beta Agmt                     $0.00
  521.      TZ Insurance Solutions LLC                 ADDM1 to Short Term               $0.00
  522.      United Media Group                         SOW DSP Channel Partner           $0.00
  523.      Upgrade S.r.l.                             ESA DSP                           $0.00
  524.      Verizon Online                             PSA (w/ X+1)                      $0.00
  525.                                                 Cloud Srvs & Software Lic         $0.00
            Verizon Sourcing LLC (Verizon Online)
                                                       Agmt for PSA 2010 10 12
  526.                                                 Renewal of MSA and SOWs           $0.00
            Viacom International, Inc.
                                                       3 thru 7
  527.      Viajes GTI Grupo Turistico Internacional                                     $0.00
                                                       ESA DSP
            SA
  528.      Viant US, LLC                              ADDM2 to Publisher Agmt           $0.00
  529.      Viant US, LLC                              DSP Wk Order                      $0.00
  530.      Vice Studio Canada Inc.                    SS DSP Trial Order                $0.00
  531.      Vici Media Inc.                            SS DSP                            $0.00
  532.      Vidazoo Limited                            ESA DSP                           $0.00
  533.      Videobeat Networks Ltd.                    ESA DSP                           $0.00
  534.      Videoclick Advertising Srl                 ESA DSP                           $0.00
  535.      Visit Hershey & Harrisburg, Inc.           SS DSP Order                      $0.00
  536.      Vivaki SRL                                 ESA self serve                    $0.00
  537.      Vivaki Turkey Medya Hizmetleri A.S.        AMDT2 (P&G TR)                    $0.00
  538.      Vivaki Turkey Medya Hizmetleri A.S.        ESA DSP                           $0.00
  539.      VivaKi, Inc.                               ADDM2 to Short Term               $0.00
  540.      VivaKi, Inc.                               ADDM1 to Short Term               $0.00
  541.      Vivalu GmbH                                Adserving, SS DSP Order           $0.00
  542.      VM1 (dba: Zenith Media Services)           SOW2                              $0.00
  543.                                                 AMDT1 to SOW DSP                  $0.00
            Voice Media LLC
                                                       (extension)
  544.      Voice Media LLC                            ESA DSP                           $0.00
  545.      Wavemaker GmbH                             ESA DSP                           $0.00
  546.      Web Financial Group S.A.                   ESA DSP                           $0.00
  547.      Web3 Ltd.                                  ESA DSP                           $0.00
  548.      WebAds S.r.l.                              ESA DSP                           $0.00
  549.      WebSelectMedia                             SS DSP Order                      $0.00
  550.      Westpac Banking Corporation                Master Supplier Agmt              $0.00
  551.                                                 Media Srvs Agmt for Premier       $0.00
            Whitbread Group PLC
                                                       Inn
  552.      WhoSay Inc.                                MSA Aud Acc                       $0.00
  553.      Widespace AB                               Srvs Agmt Order                   $0.00

                                                16
 139267876_392525-00001
19-10971-smb         Doc 160   Filed 05/09/19 Entered 05/09/19 18:39:40     Main Document
                                            Pg 57 of 57


                      Contract Counterparty                  Contract            Proposed Cure
                                                                                     Cost
  554.      Wizink Bank S.A. (fka: Bancopopular-e   AMDT1 to ESA DSP (for            $0.00
            S.A.)                                   WiZink)
  555.      Wizink Bank S.A. (fka: Bancopopular-e                                    $0.00
                                                    ESA DSP (for WiZink)
            S.A.)
  556.      Wouamm                                  SS DSP Order                     $0.00
  557.      WS Conversion-Pros Ltd.                 ESA DSP                          $0.00
  558.      Xister S.r.l.                           ESA DSP                          $0.00
  559.      XT Media Group                          All Srvs Order                   $0.00
  560.      XY - The Persistent Company             SS DSP Order                     $0.00
  561.      Yango Media Pty Ltd                     All Srvs Order                   $0.00
  562.      Yango Media PTY LTD                     ESA DSP Self Serve               $0.00
  563.      Yidial Limited                          SS DSP Order                     $0.00
  564.      YiDong Internet Media Co., Ltd.         SS DSP Order                     $0.00
  565.      Yieldbird Sp.zoo                        ESA DSP                          $0.00
  566.      Yuglr Media BV                          ESA DSP                          $0.00
  567.      YummoreMedia LLC                        SS DSP Order                     $0.00
  568.      Zappos IP, Inc.                         T&Cs and IO                      $0.00
  569.      Zero Moment of Truth                    Agency MSA DSP                   $0.00
  570.      Zero Moment of Truth                    SOW DSP                          $0.00
  571.      ZhaoHui Internet Technology Co., Ltd.   SAS, SS DSP Order                $0.00




                                              17
 139267876_392525-00001
